Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 1 of 31 PageID #: 7035




                          Exhibit 2
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 2 of 31 PageID #: 7036
                                                                                                     Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 3 of 31 PageID #: 7037


                                                                                                                                                                                                   EXECUTIVE SUMMARY
ABOUT C4ADS                                                                           ACKNOWLEDGEMENTS

C4ADS (www.c4ads.org) is a 501(c)(3) nonprofit                                        The author would like to sincerely thank the team of
organization dedicated to data-driven analysis and                                    C4ADS analysts who happily gave their time and skills
                                                                                                                                                                        Illicit actors, whether narcotics traffickers, nuclear proliferators, conflict financiers, kleptocrats, large-scale money
evidence-based reporting of conflict and security issues                              to assist with data structuring, graphic design, editing,                         launderers, or terrorists, all share a common need: they must move the proceeds of their criminal endeavors from
worldwide. We seek to alleviate the analytical burden                                 layout, and investigative analysis. This report truly would                       the illicit marketplace into the licit financial system in order to use them effectively. Luxury real estate has become a
carried by public sector institutions by applying manpower,                           not have been possible without their efforts. The author                          significant pathway for this conversion, facilitated by imperfect information regarding ownership and the details behind
depth, and rigor to questions of conflict and security.                               would also like to thank Debra LaPrevotte, CAMS, a Senior                         these substantial financial transactions. This vulnerability affects major real estate markets around the world, including,
                                                                                      Investigator with The Sentry, and Michael Miklaucic, a                            but not limited to, London, Toronto, Hong Kong, New York, Singapore, Doha, Sydney, and Paris.
Our approach leverages nontraditional investigative                                   Senior Fellow and Editor of PRISM at the National Defense
techniques and emerging analytical technologies. We                                                                                                                     Dubai, the largest city in the United Arab Emirates (UAE), has become a favorable destination for these funds due in part
                                                                                      University, for their advice and insights in reviewing this
recognize the value of working on the ground in the field,                                                                                                              to its high-end luxury real estate market and lax regulatory environment prizing secrecy and anonymity. While the UAE
                                                                                      report. Finally, this report heavily relied on the technology                     has taken steps to address this issue, its response thus far has failed to fully confront the underlying drivers enabling
capturing local knowledge, and collecting original data to                            partners of C4ADS, particularly Palantir, whose software                          the manipulation of its real estate market. The permissive nature of this environment has global security implications
inform our analysis. At the same time, we employ cutting                              and systems were integral to the project’s success.                               far beyond the UAE. In an interconnected global economy with low barriers impeding the movement of funds, a single
edge technology to manage and analyze that data. The                                                                                                                    point of weakness in the regulatory system can empower a range of illicit actors. Our research shows that lax regulatory
result is an innovative analytical approach to conflict                                                                                                                 and enforcement environments –in Dubai, but also in other financial centers – have attracted criminal capital from
prevention and mitigation.                                                                                                                                              around the world and offered a pathway into the international financial system for illicit actors and funds.
                                                                                      LEGAL DISCLAIMER
© C4ADS 2018                                                                                                                                                            In this report, we examine seven individuals and organizations, their associated corporate networks, and their real
                                                                                      The mention of any individual, company, organization, or                          estate holdings. We identify 44 properties worth approximately $28.2 million directly associated with sanctioned
                                                                                                                                                                        individuals, as well as 37 properties worth approximately $78.8 million within their expanded networks. Each of
                                                                                      other entity in this report does not imply the violation of
                                                                                                                                                                        these people has been sanctioned by the United States (US), and many have also been designated by the European
                                                                                      any law or international agreement, and should not be
COVER IMAGE                                                                                                                                                             Union (EU) and EU member states. These networks are, therefore, deserving of particularly intense regulatory scrutiny.
                                                                                      construed as such.                                                                However, our research reveals that they have invested millions of dollars in luxury UAE real estate while continuing
The cover image was produced by Devin Thorne.                                                                                                                           to engage in illicit activity within the last few years. These individuals and organizations, including their primary illicit
                                                                                                                                                                        activity and country of origin, are:




                                                                                                                                                                        In nearly every case, we find:

                                                                                                                                                                             •   Properties associated with these individuals are directly connected to information within their sanctions
                                                                                                                                                                                 designations. We identify a total of 44 properties associated with the primary sanctioned subjects across the
                                                                                                                                                                                 seven profiles, of which 42 were previously unidentified.
                                                                                                                                                                             •   Expansive unsanctioned corporate networks, often with direct ties to the individual’s Dubai properties. These
                                                                                                                                                                                 networks extend to jurisdictions as wide ranging as Syria, Romania, Mexico, Cyprus, Lebanon, Hong Kong, the
                                                                                                                                                                                 United States, Liberia, and the British Virgin Islands, to name but a few.
                                                                                                                                                                             •   Extensive use of family and third-party networks like lawyers, business partners, and nominees to obscure
                                                                                                                                                                                 beneficial ownership of both sanctioned and unsanctioned commercial entities.
                                                                                                                                                                             •   Ongoing activities for which the individuals and networks were originally sanctioned, activities that are, in some
                                                                                                                                                                                 cases, more prolific than they were prior to the sanctions.




    Images used for graphics within this report are CC images courtesy of Vectors Market, Hopkins, Made by Made, Laura Reeny, and mikicon, all from the Noun Project.




2                                                                         SANDCASTLES                                                                                                                                          SANDCASTLES                                                         3
                             Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 4 of 31 PageID #: 7038




    SANDCASTLES
EXECUTIVE SUMMARY                                                                                                                 page 3


METHODOLOGY                                                                                                                       page 6


INTRODUCTION                                                                                                                      page 7


SUMMARY OF CASE STUDIES                                                                                                           page 9


WAEL ABDULKARIM AND AHMAD BARQAWI                                                                                                page 11


HASSEIN EDUARDO FIGUEROA GOMEZ                                                                                                   page 17


KAMBIZ MAHMOUD ROSTAMIAN                                                                                                         page 23


THE ALTAF KHANANI MONEY LAUNDERING ORGANIZATION                                                                                  page 27


HOSSEIN POURNAGHSHBAND                                                                                                           page 33


RAMI MOHAMMED MAKLHOUF                                                                                                           page 39


THE AMHAZ NETWORK                                                                                                                page 47


CONCLUSION                                                                                                                       page 57




4              SANDCASTLES                                                                                         SANDCASTLES         5
                                                                         Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 5 of 31 PageID #: 7039


                                    METHODOLOGY                                                                                                                     INTRODUCTION
This report presents the findings of a year-long investigation ending in May 2018 of the Dubai property market, offering       Real estate is one of the most attractive and widely-used vehicles for moving criminal capital. Total illicit financial
case studies of seven individuals sanctioned by the US, and in some cases also by the EU, all of whom have maintained          revenue was estimated at $2.1 trillion in 2009, constituting approximately 3.6% of the global GDP.1 To enter the licit
property in Dubai within the last few years. Any mention of “sanctions,” “unsanctioned,” “sanctions designation,” or           financial system, this dirty money typically moves through three major stages of money laundering activity. Placement
any other such terminology refers to regulatory sanctions levied by the US Department of the Treasury, or in some              is the manner by which illicit funds are first inserted into the financial system. Layering follows, where these funds are
cases the European Union, to apply economic pressure on illicit actors. Through these case studies, we illustrate the          moved away from their initial source to conceal the illicit origin. This eventually leads to integration, through which
manipulation of Dubai’s property market for the possible laundering and offshoring of illicit assets, and we show how          criminals can access, spend, invest, or cash out their now “clean” funds.2 The real estate market is ideal for this process.
property ownership in the UAE may enable further illicit investments and corporate activity abroad.                            Large property purchases, sometimes paid for using cash, and often with no requirements to list associated ownership
                                                                                                                               information, not only allow criminals to launder or place large sums of money into the licit system, but can also facilitate
C4ADS based its investigation, in part, on private UAE data compiled by real estate and property professionals and             the three stages of the money laundering process in a single transaction.3 Perhaps due to these attractive money
provided to the organization by confidential sources. These data, which appear to have been updated last in 2016, are          laundering qualities, real estate represented 30% of all criminal assets confiscated between 2011 and 2013.4
assessed to be credible, but do not constitute evidence of the same quality and standard as a property deed, a form of
official documentation strictly controlled as confidential information in the UAE. As a result, C4ADS has sought, wherever     Dubai’s real estate market represents a high risk for money laundering. Internationally renowned for its opulence,
possible, to corroborate and re-create this information with a variety of other datasets of open-source information.           Dubai was officially designated by the US Department of State as a jurisdiction and sector of primary money-laundering
This included, for example, matching information like names, phone numbers, emails, and physical addresses in the              concern in 2016.5 Sitting at the crossroads of financial flows from Africa, Asia, and the Middle East, Dubai and its property
residency data with information contained within relevant US sanctions designations; international corporate, judicial,        market are vulnerable to a host of conditions and factors, identified by the US Department of the Treasury and the
and property registry records; and trade databases. Recognizing that the data may only represent a snapshot in time,           Financial Action Task Force (FATF), that help to facilitate money laundering through real estate. These include weak
we have attempted, wherever possible, to use other online activity to confirm that some of the individuals detailed in         financial regulation but a strong banking system; a business environment that prizes rapid, aggressive growth; and
each case study likely continue to maintain a presence in the UAE.                                                             minimal oversight of corporate and property registration practices, resulting in the widespread use of anonymous
                                                                                                                               companies and third-party ownership.6 7 These trends have facilitated large illicit financial inflows. In 2010, a US official
C4ADS has chosen not to include specific information on individual residences (such as apartment numbers) to protect           stated that $190 million in cash was smuggled from Kabul to Dubai over the course of just 18 days.8 In February 2018,
the privacy of any current, unrelated property owners and to account for possible changes in ownership following the           Pakistan’s National Accountability Bureau began an investigation into $8 billion that was illegally transferred from
collection of these data. For all properties that did not have a specified price, we used commercial aggregators to            Pakistan to the UAE before being invested in luxury real estate.9 To address this issue, the UAE is beginning to work with
estimate the average cost of units based on pricing for comparable units in the same building or within the same               international enforcement bodies to target specific illicit networks, as demonstrated by the recent joint action of the
community. Properties with a price that has been estimated are immediately followed by an asterisk, and all values,            UAE and the US, targeting currency exchange networks used by the Iranian Revolutionary Guard Corps – Quds Force.10
originally in Emirati dirham, have been converted to US dollars at the prevailing rate during the period of research
(between September 2017 and May 2018) for the purposes of this report. The underlying details and documentation are            Dubai is not the only jurisdiction of concern. New York, Miami, Los Angeles, London, Toronto, Sydney, Doha, Hong
available on a case-by-case basis upon request.                                                                                Kong, and other high-end real estate markets are all widely reported to have large amounts of illicit money flowing
                                                                                                                               through their systems, constituting a global security threat.11 12 13 14 15 A 2015 investigation by Transparency International
For each individual investigated in this report, we conducted focused research to gather additional information on             uncovered more than £180 million in UK property purchases suspected to be the proceeds of corruption, over 75% of
their networks and their ongoing and previously unidentified activities, relying on global corporate, trade, property,         which relied on offshore shell companies registered in secrecy jurisdictions to obscure the beneficial owner.16 In the
and judicial records and supplemented by native-language media reporting. Data aggregated from these network                   United States, a series of “Geographic Targeting Orders” issued by the US Department of the Treasury in 2017 and 2018
expansions were structured using the Palantir Gotham network analysis platform. Some of our case studies were further          pushed title-insurance companies to collect ownership information for real estate purchases across major metropolitan
enhanced using maritime databases and maritime domain awareness technology. Within each case study, our priority,              cities, highlighting the extent to which government records lack basic ownership information.17 In Australia, a beneficiary
wherever possible, was to identify unsanctioned individuals and companies playing key roles in the sanctioned entities’        of massive capital flight from developing countries, Chinese buyers now represent the largest group of investors across
networks, potential avenues for the perpetuation of the illicit activity initially sanctioned.                                 the entire property market, by one account pouring AUD 18 billion into Australian real estate in 2016 alone. 18 19 Similarly,
                                                                                                                               in Dubai, just 6,236 Indian investors bought AED 20 billion (approximately $3.7 billion) in property in 2016, an average
C4ADS uses official corporate records wherever available, along with commercial credit reports, to attempt to verify           price of $593,000 per property as compared to the median per capita income of $1,670 in India during that same year.20 21
corporate holdings and commercial relationships. However, this information represents a limited timeframe, and records
may not be updated regularly, may not be consistent or wholly accurate, and may not have the same standards of                 Money laundering through real estate supports a wide range of illicit activities. A 2016 FATF report identified major
reporting across jurisdictions, among other limitations. In addition, public records do not reveal all details of operations   vulnerabilities for terror financing in the high-end real estate sector in the US, given loopholes in regulation and reporting
of a company or relationships between entities. Therefore, C4ADS limits its analytical conclusions to those supported          requirements.22 Similarly, a February 2018 media exposé in Canada revealed that drug traffickers dealing in fentanyl
directly by underlying documentation within the limitations of those documents.                                                had invested CAD $47 million in the Vancouver property market through unofficial cash loans and other mechanisms,
                                                                                                                               earning significant interest in addition to laundering their funds.23 Meanwhile, kleptocrats around the world flock to
Our objective was not to make any determinations on the existence or legality of business activities, but rather to provide    invest their ill-gotten gains from corrupt practices in luxury real-estate.24 For instance, in Malaysia’s infamous 1MDB
representative case studies demonstrating how sanctioned entities and individuals may be able to use corporate and             scandal, more than $4.5 billion was siphoned away from the country’s sovereign wealth fund, of which at least $315
real estate-related obfuscation to evade and adapt to sanctions. This report is not designed to be an analysis of any          million (and possibly more than $1 billion) was later invested in properties across the US and the UK.25 26
country’s laws or regulations for its real estate or corporate sector, and draws no conclusions about the adequacy of
such laws and regulations. The mention of any individual, company, organization, or other entity in this report does           This report examines how illicit actors incorporate real estate into their broader commercial activities. Using
not imply the violation of any law or international agreement, nor should it be construed in any such fashion.                 seven unique case studies of US and EU-sanctioned entities, this report outlines how some of the most high-risk illicit
                                                                                                                               networks, including narco-traffickers, terror financiers, and nuclear weapons proliferators, have found refuge in Dubai’s
                                                                                                                               real estate market. In each instance, we show that not only did these actors appear to own property in Dubai within the
                                                                                                                               last few years, but that their ability to own this property also potentially provided them with access to the licit financial
                                                                                                                               and corporate system, in turn affording them the opportunity to continue the criminal activity for which they were
                                                                                                                               originally sanctioned.




6                                                      SANDCASTLES                                                                                                                    SANDCASTLES                                                          7
                                                                                                               Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 6 of 31 PageID #: 7040


                                                                                                                                                                                                              SUMMARY OF CASE STUDIES
1    (2011, October 25) Illicit money: how much is out there? United Nations Office on Drugs and Crime. Retrieved from: https://www.unodc.org/unodc/en/frontpage/2011/October/
     illicit-money_-how-much-is-out-there.html
2    ICAS Practice Support. (2016, October 31) AML Awareness – Three stages of money laundering. Institute of Chartered Accountants of Scotland (ICAS). Retrieved from: https://www.
     icas.com/regulation/aml-awareness-three-stages-of-money-laundering
3    (2017, August 22) Advisory to Financial Institutions and Real Estate Firms and Professionals. Financial Crimes Enforcement Network, United States Department of the Treasury.
     Retrieved from: https://www.fincen.gov/sites/default/files/advisory/2017-08-22/Risk%20in%20Real%20Estate%20Advisory_FINAL%20508%20Tuesday%20%28002%29.pdf
4    (2013, June) Money Laundering and Terrorist Financing Vulnerabilities of Legal Professionals. Financial Action Task Force (FATF). Retrieved from: http://www.fatf-gafi.org/media/
                                                                                                                                                                                             This report profiles seven sanctioned individuals designated for a variety of illicit activities. These include grand corruption,
     fatf/documents/reports/ML%20and%20TF%20vulnerabilities%20legal%20professionals.pdf                                                                                                      conflict financing, narco-trafficking, money laundering, support of terrorist activities, and nuclear proliferation. Although
5    (2016) Countries/Jurisdictions of Primary Concern – United Arab Emirates. 2016 International Narcotics Control Strategy Report (INCSR). Bureau of International Narcotics and           the associated activity differs across case studies, we find a common logic in how investments in real estate reveal
     Law Enforcement Affairs, US Department of State. Retrieved from: https://www.state.gov/j/inl/rls/nrcrpt/2016/vol2/253437.htm
                                                                                                                                                                                             critical details of how sanctioned individuals and their networks operate and maintain corporate commercial activities
6    (2016) Countries/Jurisdictions of Primary Concern – United Arab Emirates. 2016 International Narcotics Control Strategy Report (INCSR). Bureau of International Narcotics and
     Law Enforcement Affairs, US Department of State. Retrieved from: https://www.state.gov/j/inl/rls/nrcrpt/2016/vol2/253437.htm                                                            – in this case, through the UAE. The case studies, as well as their primary activity and country of origin, are as follows:
7    (2017, August 22) Advisory to Financial Institutions and Real Estate Firms and Professionals. Financial Crimes Enforcement Network, United States Department of the Treasury.
     Retrieved from: https://www.fincen.gov/sites/default/files/advisory/2017-08-22/Risk%20in%20Real%20Estate%20Advisory_FINAL%20508%20Tuesday%20%28002%29.pdf
8    Mathiason, N. (2010, January 23) Dubai’s dark side targeted by international finance police. The Guardian. Retrieved from: https://www.theguardian.com/business/2010/jan/24/
     dubai-crime-money-laundering-terrorism
9    Rana, S. (2018, February 9) NAB to prove Pakistanis’ Dubai investment. The Express Tribune. Retrieved from: https://tribune.com.pk/story/1630838/2-nab-probe-pakistanis-dubai-
     investment/
10    (2018, May 10) United States and United Arab Emirates Disrupt Large Scale Currency Exchange Network Transferring Millions of Dollars to the IRGC-QF. United States Department
     of the Treasury. Retrieved from: https://home.treasury.gov/news/press-releases/sm0383
11   Martini, M. (2017, March 29) Doors Wide Open: Corruption and Real Estate in Four Key Markets. Transparency International. Retrieved from: https://www.transparency.org/
     whatwedo/publication/doors_wide_open_corruption_and_real_estate_in_four_key_markets
12    Saul, S. and Story, L. Towers of Secrecy: Piercing the Shell Companies. New York Times. Retrieved from: https://www.nytimes.com/news-event/shell-company-towers-of-secrecy-
     real-estate
13    Balani, H. (2016, July 27) Will Hong Kong’s crackdown on money laundering harm the economy? Accuity. Retrieved from: https://accuity.com/accuity-insights-blog/will-hong-
     kongs-crackdown-on-money-laundering-harm-the-economy/
14    Dong, E. and Zhang, D. (2017, September 28) Chinese Money Is Still Leaking Into the World’s Housing Markets. Bloomberg. Retrieved from: https://www.bloomberg.com/news/
     articles/2017-09-28/chinese-money-seeps-through-cracks-into-world-s-housing-markets
15    (2015) Countries/Jurisdictions of Primary Concern – Qatar. 2015 International Narcotics Strategy Report (INCSR). Bureau of International Narcotics and Law Enforcement Affairs,
     US Department of State. Retrieved from: https://www.state.gov/j/inl/rls/nrcrpt/2015/supplemental/239287.htm
16    Simone, M. (2015, March) Corruption on your Doorstep: How Corrupt Capital is Used to Buy Property in the UK. Transparency International UK. Retrieved from: http://www.
     transparency.org.uk/publications/corruption-on-your-doorstep/#.Wr1AeZPwbfY
17    (2017, August 22) Geographic Targeting Order. Financial Crimes Enforcement Network, United States Department of the Treasury. Retrieved from: https://www.fincen.gov/sites/
     default/files/shared/Real%20Estate%20GTO%20Order%20-%208.22.17%20Final%20for%20execution%20-%20Generic.pdf
18    Thurlow, R. (2016, April 10) Chinese Investment in Australian Real Estate Doubles. The Wall Street Journal. Retrieved from: https://www.wsj.com/articles/chinese-investment-in-        These case studies demonstrate that, despite international and domestic prohibitions, sanctioned individuals and
     australian-real-estate-doubles-1460265591                                                                                                                                               their associates continue to invest millions of dollars into private luxury real estate. The case studies also highlight the
19    Jacobs, S. (2017, July 6) Chinese investors purchase $24 billion worth of Australian real estate each year. Business Insider Australia. Retrieved from: https://www.businessinsider.   wealth of information held in property and residency data, demonstrating how it could be used to identify evasive and
     com.au/chinese-investors-purchase-24-billion-worth-of-australian-real-estate-each-year-2017-7
                                                                                                                                                                                             potentially illicit conduct.
20    (2017, January 14) Dubai Land Department’s media report for 2016 real estate transactions. Government of Dubai Media Office. Retrieved from: http://mediaoffice.ae/en/media-
     center/news/14/1/2017/dubai-land.aspx
21    Country Profile, India. World Bank. Retrieved from: http://databank.worldbank.org/data/views/reports/reportwidget.aspx?Report_Name=CountryProfile&Id=b450fd57&tbar=y&                  Finally, these case studies illustrate how luxury real estate markets like Dubai are vulnerable to the ongoing commercial
     dd=y&inf=n&zm=n&country=IND                                                                                                                                                             and financial activities of sanctioned networks that threaten global security. By examining this issue in depth, we aim
22 Anti-money laundering and counter-terrorist financing measures – United States. (2016, December) Financial Action Task Force (FATF) and the Asia/Pacific Group on Money                   to provide some perspective on the modus operandi used by various networks as they attempt to evade sanctions. We
  Laundering (APG). Retrieved from: http://www.fatf-gafi.org/media/fatf/documents/reports/mer4/MER-United-States-2016.pdf
                                                                                                                                                                                             also seek to offer essential context for evaluating the effectiveness of official regulatory efforts like sanctions.
23    Tomlinson, K., Xu, X. (2018, February 16) B.C. vows crackdown after Globe investigation reveals money-laundering scheme. The Globe and Mail. Retrieved from: https://www.
     theglobeandmail.com/news/investigations/real-estate-money-laundering-and-drugs/article38004840/
24    Northam, J. (2016, October 13) When Kleptocrats Bring Money Into The U.S., There’s Now A Plan To Seize It. National Public Radio. Retrieved from: https://www.npr.org/sections/
     parallels/2016/10/13/497706638/when-kleptocrats-bring-money-into-the-u-s-theres-now-a-plan-to-seize-it
25    Sipalan, J. (2017, December 5) Jeff Sessions calls Malaysia’s 1MDB scandal ‘kleptocracy at its worst’ Reuters. Retrieved from: https://www.reuters.com/article/us-malaysia-scandal-
     doj/jeff-sessions-calls-malaysias-1mdb-scandal-kleptocracy-at-its-worst-idUSKBN1DZ0MX
26    (2017, August 22) Advisory to Financial Institutions and Real Estate Firms and Professionals. Financial Crimes Enforcement Network, United States Department of the Treasury.
     Retrieved from: https://www.fincen.gov/sites/default/files/advisory/2017-08-22/Risk%20in%20Real%20Estate%20Advisory_FINAL%20508%20Tuesday%20%28002%29.pdf




8                                                                                  SANDCASTLES                                                                                                                                                        SANDCASTLES                                                           9
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 7 of 31 PageID #: 7041




                                                                     Wael Abdulkarim and
                                                                       Ahmad Barqawi




                                               The US Department of the Treasury sanctioned Syrian nationals Wael Abdulkarim and Ahmad
                                               Barqawi for operating a transnational network of companies in Syria, the UAE, Turkey, Panama,
                                               and the Seychelles that was being used to circumvent sanctions on Syrian fuel imports. For at least
                                               two years leading up to their sanctions designation, this duo allegedly used multiple shipping
                                               and logistics companies to procure and transport aviation fuel and base oils (for use in the Homs
                                               refinery) from Ukraine and Russia to Syria, providing a critical lifeline to the Assad regime and
                                               its military operations. The US Department of the Treasury sanctioned both men, five of their
                                               companies (including Pangates International Corporation Limited (UAE), Maxima Middle East
                                               Trading Co. (UAE), Morgan Additives Manufacturing Co. (UAE), and Milenyum Energy S.A.
                                               (Turkey)), and seven of their vessels in 2014 and 2015. The EU and a number of member states have
                                               also sanctioned parts of this network1 2
                                               Based on their social media activity, both Barqawi and Abdulkarim appear to reside in the UAE
                                               as of the spring of 2018, where they each have property holdings. Far from being hindered by
                                               international regulatory efforts, this duo’s corporate and shipping activity seems to have increased
                                               since their sanctions designation. Their sanctioned tankers have conducted over 45 shipments to
                                               the Syrian government-controlled port of Banias between 2015, when the vessels were sanctioned,
                                               and May 2018. Meanwhile, Barqawi and Abdulkarim’s sanctioned network indicates a high level
                                               of convergence with unsanctioned intermediaries through shared employees, addresses, and
                                               phone numbers. Many of these new companies and vessels appear to ship fuel to Syria and may
                                               be involved in other fuel smuggling schemes in Yemen.




                                               $1 MILLION                                                3 PROPERTIES

                                                                                           SANDCASTLES                                           11
                                                                                      Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 8 of 31 PageID #: 7042

USE OF REAL ESTATE                                                                                                                              CONTINUED FUEL SMUGGLING ACTIVITY
                                                                                                                                                Many of the vessels sanctioned as a part of the Barqawi-Abdulkarim network were active as of May 2018, and seemed
                                                                                                                                                to be shipping fuel to Syria at that time. Almost all of these vessels appear to have changed their names and identifying
                                                                                                                                                information, and to have changed ownership to new, unsanctioned entities directly associated with the original
                                                                                                                                                sanctioned companies.24

                                                                                                                                                For example, Milenyum Energy S.A., registered in Panama and operating out of Turkey, was sanctioned in August 2015
                                                                                                                                                for arranging regular fuel shipments to the Syrian Government as part of the Barqawi-Abdulkarim network.25 Notably,
                                                                                                                                                a single shipment in February 2015 was valued at over $7 million.26 After Milenyum was sanctioned, two of the vessels
                                                                                                                                                that had also been sanctioned changed their names and switched ownership to a company based in Turkey, Arvina
                                                                                                                                                Trade Ltd.27 Arvina Trade shares two phone numbers with Milenyum Shipping, and according to Equasis data retrieved
                                                                                                                                                in May 2018, Arvina owns these two sanctioned vessels, one of which appeared to ship fuel to Syria as of May 2018.28
                                                                                                                                                29 30
                                                                                                                                                      In addition, a phone number used by Arvina and Milenyum is registered to an individual named only as “Ufuk,” a
                                                                                                                                                possible reference to Ufuk Kenar, the director and secretary of Milenyum who was sanctioned by the US Department of
                                                                                                                                                the Treasury for his direct involvement in these fuel procurement schemes.31 32 33 Entities like Arvina Trade, which have
                                                                                                                                                ties to the original sanctioned companies owning these vessels, show how Abdulkarim and Barqawi could use new
The Barqawi and Abdulkarim families, interrelated through marriage, are tied to three properties in the UAE cumulatively                        commercial organizations to obfuscate ownership and continue regular shipments of fuel to Syria.
worth an estimated $867,067.3 4 The phone numbers, addresses, and emails used on these property listings match
those included on the official US sanctions designation and public commercial listings for Pangates International and                           Of the seven vessels sanctioned alongside Milenyum, five maintained shipping operations after being sanctioned.34
Morgan Additives Manufacturing Co., both of which were sanctioned as key companies within the fuel smuggling                                    Four of these vessels have transported fuel shipments into Syria within the last few months, with three operating as
network. The two properties directly tied to the sanctioned individuals are listed below:                                                       recently as May 2018 along the same routes for which they were originally sanctioned, according to maritime domain
                                                                                                                                                awareness technology.35 36 Since August 2015 (the date of the original vessel designations), the sanctioned vessels have
                                                                                                                                                cumulatively conducted an estimated 47 trips transporting fuel from Ukraine and Russia to Syria under new names,
Ahmad Barqawi’s brother, Nassim Barqawi, is also linked to one property, which is listed below. Nassim Barqawi served as
                                                                                                                                                identifiers, and owners.37 Some of these vessels have also transported shipments from Croatia to Syria, a previously
the General Administrative Manager at Morgan Additives Manufacturing Co., a position he still includes on his Zoominfo
                                                                                                                                                unidentified supply line within this network.38 Of the companies that now own these vessels, there are six unsanctioned
corporate networking profile.5 6 7 He allegedly also served as a shareholder of the sanctioned Pangates International.8
                                                                                                                                                companies, several of which are incorporated in secrecy jurisdictions such as Anguilla and St. Kitts & Nevis. Of these six
Properties associated with Nassim Barqawi in the reviewed data used the same address as the sanctioned Morgan                                   unsanctioned companies, three share the exact same address in Anguilla and three share an identical address in St.
Additives.9                                                                                                                                     Kitts & Nevis.39

Social media profiles affiliated with these three men indicate that they have lived in the                                                      Finally, there are an additional five vessels and three companies that match the transit patterns, owners, and managers
UAE as recently as March 2018.10 Additionally, Barqawi and Abdulkarim have apparently                                                           of the original sanctioned vessels. Just one of these vessels—the MV Venice—conducted approximately 27 trips
continued to travel internationally despite existing sanctions meant to restrict their                                                          transporting fuel between Ukraine, Russia, Croatia and Syria between April 2015 and May 2018.40
movement abroad. According to posts from their social media accounts, Ahmad Barqawi
traveled to Russia in July 2015 and again in July 2017, while Wael Abdulkarim traveled to
Turkey in July 2015.11 12 13

These identifiers also help to confirm the nexus between the sanctioned network and
unsanctioned individuals and companies, many of which appear to be active as of May
2018. For instance, data from the Panama Papers list Adnan Naim Ibrahim Abdul Karim,
who is not subject to US or EU sanctions, as one of only two shareholders for the sanctioned
companies Maxima Middle East and Pangates International.14 15 The Panama Papers also
indicate that Adnan served as the sole known shareholder of the unsanctioned company                       Ahmad Barqawi on a trip to
Vectra International Trading Co., an entity registered in the Seychelles for which public                Moscow, Russia in July 2017. Source:
information appears nonexistent.16                                                                                  Facebook


                                                                   Pangates International and Maxima Middle East were both
                                                                   sanctioned for arranging illicit fuel and base oil shipments to
                                                                   the regime in Syria.17 Many of their unsanctioned commercial
                                                                   partners—companies connected by shared identifiers and
                                                                   officers—may similarly serve as a bridge between the sanctioned
                                                                   and unsanctioned economies. For example, the former Syrian point
                                                                   of contact for Pangates International in the UAE now owns and runs
                                                                   his own company, the UAE-based Makina Grease & Lubricants
                                                                   Manufacturing L.L.C.18 19 20 The company, which specializes in
                                                                   fuel and petroleum products exports and trade, declares on its
                                                                   website that it exports to Lebanon and Iraq, with an operating
                                                                   revenue of $3 million in 2016.21 However, shipment documents
                                                                   from December 2016 show that Makina shipped medium base oils                   Palantir chart showing connections between the sanctioned vessels, their past and current ownership, and other companies and vessels of interest.
                                                                   (used as lubricants in industrial machinery, such as that found in                                                                      Color coded by jurisdiction.
                                                                   refineries)22 to the Syrian port of Latakia—16 months after the most
                                                                   recent sanctions against the Barqawi-Abdulkarim network.23 As                The vessels in the Barqawi-Abdulkarim network, including those currently in operation, typically load their petroleum
                                                                   such, unsanctioned companies like Makina that maintain close                 cargo in Kerch, Ukraine; Temryuk, Russia; and Rijeka, Croatia, before offloading at Banias, Syria.41 These vessels often
                                                                   ties to the original sanctioned Barqawi-Abdulkarim network could             go dark, losing their Automatic Identification Signal (AIS) while entering and exiting the port at Kerch—a pattern
      An excerpt from a bill of lading, showing Makina Grease &    represent a significant risk for ongoing fuel and base oil shipments         corroborated by local bloggers, who allege that on January 16, 2018 one of the sanctioned ships (the MV Alekse) loaded
     Lubricants Manufacturing LLC shipping base oils to Syria in   into Syria in violation of existing sanctions.                               2,400 tons of liquefied gas in Kerch while not transmitting its AIS signal.42
            December 2016. Source: Sun Logistics (India)



12                                                                 SANDCASTLES                                                                                                                                    SANDCASTLES                                                                         13
                                                                                    Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 9 of 31 PageID #: 7043

                                                                                                                                                 ENDNOTES
                                                                                                                                                 1    (2014, December 17) Treasury Imposes Additional Sanctions Against Syrian Regime Supporters and Sanctions Evaders. United States Department of the Treasury. Retrieved from:
                                                                                                                                                      https://www.treasury.gov/press-center/press-releases/Pages/jl9718.aspx
                                                                                                                                                 2    Accuity Online Compliance. World Compliance. Retrieved from: https://accuity.worldcompliance.com/SignIn.aspx?ReturnUrl=%2fMetaWatch2.aspx%3fkP%3d94ae4656-6f77-
                                                                                                                                                      4c6c-b2ad-626ffc4cef29&kP=94ae4656-6f77-4c6c-b2ad-626ffc4cef29
                                                                                                                                                 3    Wael Abdulkarim. (1995, August 11) [Facebook Post]. Retrieved from: https://www.facebook.com/100001907431467/posts/461332897273621/
                                                                                                                                                 4    UAE Property and Residency Dataset.
                                                                                                                                                 5    Morgan Additives Manufacturing Co. Oil & Gas Directory Middle East. Retrieved from: http://www.oilandgasdirectory.com/profile/details/33423/Morgan-Additives-Manufacturing-
                                                                                                                                                      Co.html
                                                                                                                                                 6    Nasim Barqawi. ZoomInfo Profile. Retrieved from: https://www.zoominfo.com/p/Nassim-Barqawi/-1617811744
                                                                                                                                                 7    Zoominfo is a professional networking site similar to LinkedIn, where individuals create and populate their own profile.
                                                                                                                                                 8    al-Ghazali, N. Translated by Traboulsi, K. (2016, April 5) Panama Papers: Who’s running Assad’s sanctions-busting network? The New Arab. Retrieved from: https://www.alaraby.
                                                                                                                                                      co.uk/english/indepth/2016/4/5/all-the-dictators-men-who-runs-assads-sanctions-busting-network
                                                                                                                                                 9    UAE Property and Residency Dataset.
                                                                                                                                                 10    Facebook analysis of each individual’s social media profiles, as well as those of their immediate family members. Retrieved from: https://www.facebook.com/
                                                                                                                                                 11 Dana Hilal. (2015, June 6) [Facebook Post] Retrieved from: https://www.facebook.com/photo.php?fbid=10152928500798461&set=pb.691393460.-2207520000.1520625569.&type=3
                                                                                                                                                    &theater
                                                                                                                                                 12 Dana Hilal. (2017, July 15) [Facebook Post] Retrieved from: https://www.facebook.com/photo.php?fbid=10154727299728461&set=pb.691393460.-2207520000.1520625254.&type=3
                                                                                                                                                    &theater
                                                                                                                                                 13 Lama Barqawi. (2015, July 17) [Facebook Post] Retrieved from: https://www.facebook.com/lama.barqawi.9
                                                                                                                                                 14 Maxima Middle East Trading Co. Offshore Leaks Database. The International Consortium of Investigative Journalists. Retrieved from: https://offshoreleaks.icij.org/nodes/10030281
                                                                                                                                                 15    Pangates International Corporation Limited. Panama Papers Data. Retrieved from: https://panama.data2www.com/e/10032182
       The historical vessel path of Golden Sea (AKA Blue Way) from 2014 through present. Source: Maritime Domain Awareness Technology           16    Vectra International Trading Co. Offshore Leaks Database. The International Consortium of Investigative Journalists. Retrieved from: https://offshoreleaks.icij.org/nodes/10190395
                                                                                                                                                 17    The Syrian government allegedly used the fuel and base oil procured by the Abdulkarim-Barqawi network in its military operations against the people of Syria. Retrieved from:
After picking up cargo, the vessels often report a draft change (a measure of how deep a vessel sits in the water, thus                               https://www.treasury.gov/press-center/press-releases/Pages/jl9718.aspx
indicating changes in weight).43 Upon leaving Kerch or Temryuk, they then travel through Turkey’s straits toward                                 18    Contact Us. Pangates International Corp. Ltd. Accessed via the Wayback Machine. Retrieved from: https://web.archive.org/web/20080112225626/http://www.pangates-me.
Cyprus.44 As they approach Syria, the vessels almost always lose their AIS signals for a number of days, after which they                             com:80/contact.html

sometimes report a negative change in draft—an indication that their fuel cargo was offloaded during the period of AIS                           19    United Arab Emirates. Made-in-China. Retrieved from: https://www.made-in-china.com/global-company-index/United_Arab_Emirates-5024-253.html

irregularity.45 46 Multifactor analysis of each vessel’s known or estimated speed and the distance between the vessel’s                          20    About Us. MakinaLube. Retrieved from: http://makinalube.ae/about-us/

location and Banias, before and after the loss of AIS signal, confirms that these vessels have adequate time to travel to                        21 Makina Grease & Lubricants Manufacturing LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.

Banias, offload their fuel cargo, and leave.47                                                                                                   22    Noria Corporation. Understanding the Difference in Base Oil Groups. Machinery Lubrication. Retrieved from: http://www.machinerylubrication.com/Read/29113/base-oil-groups
                                                                                                                                                 23     (2016, December 22) Invoice. Sun Logistics. Retrieved from: http://webcache.googleusercontent.com/search?q=cache:N0jXOOnBB5sJ:jbm.sunlogistics.co.in/JBM_Doc_Library/
                                                                                                                                                      IFF/JOBDOC/JBMAttach32wds0q2y15dj1rxqcz1jsbhSUN583SUN3482.pdf+&cd=2&hl=en&ct=clnk&gl=us – Since the investigation, this specific page has gone dead. C4ADS
Vessels in the network have also made suspicious voyages to other conflict                                                                            maintains a file of the website as it appeared prior to going inactive. Available upon request.
zones. For example, the MV Maria, sanctioned in August 2015, arrived off                                                                         24    Equasis shipping records. Retrieved from: http://www.equasis.org/
the coast of Yemen in early April 2016. It then loitered for three months                                                                        25    (2015, September 3) Treasury Targets Syrian Regime Energy Networks. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-
near the unofficial port of Sharmah in Hadramut province, a coastline                                                                                 releases/Pages/jl0137.aspx

notorious for illicit trafficking activity. The MV Maria subsequently lost                                                                       26    (2015, September 3) Treasury Targets Syrian Regime Energy Networks. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-
                                                                                                                                                      releases/Pages/jl0137.aspx
its AIS signal for five months before reappearing in the same location
                                                                                                                                                 27    Equasis shipping records. Retrieved from: http://www.equasis.org/
for a month and then going completely offline.48 As shown in the image
                                                                                                                                                 28    Contact. Arvina Trade Ltd. Retrieved from: http://www.arvinatrade.com/contact.php
on the right, this location has a few structures and affords road access
                                                                                                                                                 29    MILENYUM ARMATORLUK LIMAN VE GEMI ISLETMECILIGI LTD.STI. Naakliye. Retrieved from: https://www.nakliyerehberim.com.tr/naakliye/detay_son_sayfa.aspx?firma_
to a highway running along the southern coast.49 This road connects                                                                                   no=26139
to Ash Shihr and Mukalla, both known fuel smuggling ports, the latter                                                                            30    Golden Sea. IMO 8800298. AIS data from leading maritime domain awareness technology platform.
of which was under Al Qaeda control from April 2015 to April 2016.50 51                                                                          31 Contact. Arvina Trade Ltd. Retrieved from: http://www.arvinatrade.com/contact.php
The convergence of a ship sanctioned for smuggling fuel into Syria and                                                                           32 902163596970. TrueCaller. Retrieved from: https://www.truecaller.com/search/tr/2163596970
transit activity to a known fuel smuggling hub in Yemen may indicate                                                                             33 (2015, September 3) Treasury Targets Syrian Regime Energy Networks. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/jl0137.aspx https://www.
that this network partakes in a more diverse range of smuggling activity                                                                           treasury.gov/press-center/press-releases/Pages/jl0137.aspx

than was originally known, though this is impossible to confirm without                Satellite imagery of Sharmah shows only a few buildings   34    AIS data from leading maritime domain awareness technology platform.
                                                                                            and a road leading inland. Source: Zoom Earth
additional information.                                                                                                                          35    This investigation was completed at the end of May 2018, thus this time period represents the most up-to-date information at the time of the investigation’s completion.
                                                                                                                                                 36    AIS data from leading maritime domain awareness technology platform.
                                                                                                                                                 37    AIS data from leading maritime domain awareness technology platform.

CONCLUSION                                                                                                                                       38    AIS data from leading maritime domain awareness technology platform.
                                                                                                                                                 39    Equasis shipping records. Retrieved from: http://www.equasis.org.
Sanctioned actors Wael Abdulkarim and Ahmad Barqawi invested over $700,000 in Dubai real estate in their own names,                              40    AIS data from leading maritime domain awareness technology platform.
some of which may be derived from illicit profits earned through fuel smuggling operations to Syria. Despite ostensibly                          41 AIS data from leading maritime domain awareness technology platform
being under sanctions restrictions, key members of the group appear to live in Dubai and to have the ability to continue                         42    Yaresko K. (2018, January 26) Systemic Violations of the Sovereignty of Ukraine by Ships Under the Flaf of Tanzania. Part 2: Gas Circuits. PSB-News. Retrieved from: https://psb-
                                                                                                                                                      news.org/systemnye-narushenyya-suverenyteta-ukrayny-sudamy-pod-flagom-tanzanyy-ch-2-gazovaya-shema/
their illicit commercial shipping operations as of May 2018. Within the network, sanctioned and unsanctioned companies
                                                                                                                                                 43     Draft is defined as the “vertical distance between a ship’s waterline and lowest point of its keel or the depth of water to which a ship sinks according to the load.” Retrieved
converge in the UAE, where both sets of companies share phone numbers and addresses, as well as owners, managers,                                     from: http://www.businessdictionary.com/definition/draft.html
and shareholders. With some adaptations—such as the sale of sanctioned vessels to unsanctioned companies under                                   44    AIS data from leading maritime domain awareness technology platform
different names—the network appears to have expanded its operations and seems to have continued the illicit activities                           45    AIS data from leading maritime domain awareness technology platform
for which it was originally sanctioned, potentially even expanding into other conflict zones, such as Yemen.                                     46    Draft. BusinessDictionary. Retrieved from: http://www.businessdictionary.com/definition/draft.html
                                                                                                                                                 47    Consultation with technical experts indicates that the average time for an LNG tanker to offload its cargo ranges from approximately 14 to 20 hours. Calculations of the
                                                                                                                                                      minimum time required for vessels to visit Syria and offload their fuel cargo takes this timeframe into account.
                                                                                                                                                 48    MV Maria. IMO 8016835. AIS data from leading maritime domain awareness technology platform.
                                                                                                                                                 49    Sharmah, Yemen landing site on Zoom Earth. Retrieved from: https://zoom.earth/#20.927816,62.380371,7z,sat,pm,2018-03-21
                                                                                                                                                 50    Bayoumy, Y., Browning, N., & Ghobari, M. (2016, April 8) How Saudi Arabia’s War in Yemen has Made al Qaeda Stronger – and Richer. Reuters. Retrieved From: https://www.reuters.
                                                                                                                                                      com/investigates/special-report/yemen-aqap/
                                                                                                                                                 51    Horton, M. (2017, June 16) Yemen: A Dangerous Regional Arms Bazaar. Retrieved from: https://jamestown.org/program/yemen-dangerous-regional-arms-bazaar/




14                                                            SANDCASTLES                                                                                                                                                          SANDCASTLES                                                                                        15
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 10 of 31 PageID #: 7044




                                                               Hassein Eduardo Figueroa
                                                                        Gomez




                                                Hassein Eduardo Figueroa Gomez was sanctioned by the US Department of the Treasury
                                                in April 2012 pursuant to the Foreign Narcotics Kingpin Designation Act, along with his
                                                father Ezio Benjamin Figueroa Vasquez and 16 of their associated companies in Mexico and
                                                Panama. According to information in their designation, both men oversaw the trafficking
                                                of multi-ton quantities of precursor chemicals from Europe and Africa into Mexico for
                                                use by major drug trafficking organizations that manufactured methamphetamine for
                                                eventual export to the United States.1 In 2011, Figueroa Gomez and his father were indicted
                                                in the US for conspiracy to commit money laundering.2 Pursuant to these charges, Ezio
                                                was arrested by Mexican authorities and is currently in a US prison.3 4
                                                Though his father remains incarcerated, Figueroa Gomez may have exploited Dubai as a
                                                base for continuing his commercial activities. The property data revealed approximately
                                                $4.34 million in luxury property investments in Dubai. Figueroa Gomez also has seven
                                                previously unidentified companies in the UAE and Cyprus, with all of the Cypriot companies
                                                registered using his Dubai address. All of these companies remained active for years after
                                                his designation. Six of the seven companies have been co-owned and managed by two
                                                principal commercial partners—Rodrigo Romero Mena and Ochoa Juraez Leopoldo (now
                                                deceased). Leopoldo seems to have maintained ties to Mexican cartels and sanctioned
                                                companies.




                                                $4.3 MILLION                                          3 PROPERTIES

                                                                                        SANDCASTLES                                      17
                                                                         Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 11 of 31 PageID #: 7045

USE OF REAL ESTATE                                                                                                             Cyprus, where companies use the contact information of a local corporate services provider to avoid providing identifying
                                                                                                                               information.21 Figueroa Gomez’s companies operated in general trading, investment, construction, and real estate.22 23 24
                                                                                                                               25
                                                                                                                                  Similar to the pattern observed in the UAE, these companies were incorporated prior to Figueroa Gomez’s designation
                                                                                                                               in 2012 but continued operating for a number of years afterwards. All but one of the companies were rendered inactive
                                                                                                                               in 2015.26 27 28 29 The one listed as active as of May 2018, Greenfield Studios Limited, is the only company 100% owned by
                                                                                                                               Figueroa Gomez, although it was given a three month notice of dissolution pending further inactivity in October 2017,
                                                                                                                               a full five and a half years after Figueroa Gomez’s designation.30 31 However, the company appeared to be listed in the
                                                                                                                               corporate registry with the same status as of May 2018.32


                                                                                                                               UNSANCTIONED CORPORATE PARTNERS
                                                                                                                               Along with Figueroa Gomez, there are two additional co-directors and shareholders of interest across the seven
                                                                                                                               unsanctioned companies. The first is a Mexican national, Rodrigo Romero Mena, who is the only other co-director
                                                                                                                               and shareholder associated with the three UAE companies affiliated with Figueroa Gomez.33 34 35 36 Though there is
                                                                                                                               little personal information on Mena, he is listed in the examined property data as being associated with a penthouse
                                                                                                                               property in Dubai, in the luxury Pentominium Tower that has yet to be completed as of 2018.37 38 Mena also served as
                                                                                                                               a co-director on three of the four Cypriot companies affiliated with Figueroa Gomez before they became inactive.39 40 41




Figueroa Gomez is affiliated with three luxury properties in Dubai with an estimated total value of $4.34 million.5 6 7
The properties attributed to Figueroa Gomez were confirmed through a combination of information—including phone
numbers, emails, and physical addresses—used in the original US sanctions designation, UAE real estate data, and
corporate records for his unsanctioned companies.

Figueroa Gomez listed the property in Marina Heights as his address for several Cypriot companies for which he served
as a director and shareholder.8 9 10 11 This address also ties to the shipment of a luxury vehicle from the UAE to the US in
2016.12 It is unclear if Figueroa Gomez held this property at the same time.

In addition to his property holdings, Figueroa Gomez is also a director and shareholder of three companies in the
UAE. These companies deal in trade, investment, and the sale of crystal and glass products. The credit report for
Maestro Investment LLC indicates that the Dubai-based company was involved in real estate and also had a project
in Guadalajara, Mexico in 2011.13 All three companies were founded prior to Figueroa Gomez’s 2012 designation, but
continued operations through at least 2014, 2016, and 2016 respectively based on the most recent corporate filings.14
15 16
      Credit reports for these companies do not show current activity as of May 2018.17 18 19 However, there is no further
information available in the open source on the operations or status of these companies.




                                                                                                                                 Excerpts from corporate registration documents for one of Figueroa Gomez’s three companies in the UAE, showing his overlapping ownership with
                                                                                                                                                                                   Rodriguo Romero Mina. Source: Cedar Rose


                                                                                                                               Separately, Mena is a director for one additional active company, registered in Canada in 2016, for which there is no
                                                                                                                               further information on the nature of its activities.42 He appeared on Canadian corporate records as a director for this
                                                                                                                               company alongside three other individuals, one of whom is a Mexican national, and who shares an address with Mena
                                                                                                                               in Jalisco, Mexico, suggesting a previously undiscovered potential nexus back to Mexico. Based on his ownership and
                                                                                                                               co-directorship of companies in the UAE and Cyprus, it appears that Mena is a longtime associate of Figueroa Gomez,
                                                                                                                               working alongside him both before and after his designation as a narcotics kingpin.

                                                                                                                               The other co-director and shareholder was a Mexican national named Ochoa Juraez Leopoldo. Leopoldo served on the
                                                                                                                               same three Cypriot companies as Mena, all of which continued operations after Figueroa Gomez’s designation but are
                                                                                                                               now inactive.43 44 45 On these companies’ official registry filings, Leopoldo listed the same address used by five of the 15
                                                                                                                               Mexican companies sanctioned alongside Figueroa Gomez.46 Local Mexican media sources suggest that Leopoldo may
                                                                                                                               have been a Mexican drug trafficker involved in the cartel’s Middle East business relations before he was killed in drug-
According to the Cypriot corporate registry, Figueroa Gomez has also owned and operated four companies in Cyprus,              related violence in December 2012.47 48
one of which is still active but which may be dissolved pending continued inactivity. These companies all shared the
same address, that of their local agent.20 This is a common pattern, particularly in non-transparent jurisdictions like


18                                                     SANDCASTLES                                                                                                                             SANDCASTLES                                                                       19
                                                                                        Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 12 of 31 PageID #: 7046

                                                                                                                                                     ENDNOTES
                                                                                                                                                     1    (2012, April 12) Treasury Designated Major Mexican Chemical Traffickers. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-
                                                                                                                                                          releases/Pages/tg1531.aspx
                                                                                                                                                     2    Case No. 1:11-cr-00529, Eastern District Court of Virginia - accessed through PACER.
                                                                                                                                                     3    (2012, April 12) Treasury Designated Major Mexican Chemical Traffickers. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-
                                                                                                                                                          releases/Pages/tg1531.aspx
                                                                                                                                                     4    (2016, April 05) Indagan a 7 ejecutivos belgas por ligas con cártel mexicano. El Dario MX. Retrieved from: http://diario.mx/Internacional/2016-04-05_8ebd32d6/indagan-a-7-
                                                                                                                                                          ejecutivos-belgas-por-ligas-con-cartel-mexicano/
                                                                                                                                                     5    UAE Property and Residency Dataset
                                                                                                                                                     6    (2012, April 12) Kingpin Act Designations. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/
                                                                                                                                                          Pages/20120412.aspx
                                                                                                                                                     7    Ergonas Trading Limited. Cyprus Business Registry Filing, document held by author available upon request.
                                                                                                                                                     8    Ergonas Trading Limited. Cyprus Business Registry Filing, document held by author available upon request.
                                                                                                                                                     9    Forcata Holdings Limited Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request
                                                                                                                                                     10    Rio Timto Ltd. Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.
                                                                                                                                                     11 Greenfield Studios Limited. Cyprus Business Registry Filing, document held by author available upon request.
                                                                                                                                                     12 Panjiva trade data. Document held by author, available upon request.
                                                                                                                                                     13 Maestro Investment LLC Credit Report. International Company Profile, document held by author available upon request.
                                                                                                                                                     14 Mexico Lindo Trading LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.
                                                                                                                                                     15    Maestro Investment LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.
                                                                                                                                                     16    Sona Valley & Diamonds LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.
                                                                                                                                                     17    Mexico Lindo Trading LLC Credit Report. International Company Profile, document held by author available upon request.
                                                                                                                                                     18    Maestro Investment LLC Credit Report. International Company Profile, document held by author available upon request.
                                                                                                                                                     19    Sona Valley & Diamonds LLC Credit Report. International Company Profile, document held by author available upon request.
                                                                                                                                                     20    M.M.C.S Secretary Limited. Cyprus Business Registry Filing, document held by author available upon request.
                                                                                                                                                     21 (2014, March 17) Annonymous Companies – Frequently Asked Questions. Global Witness. Retrieved from: https://www.globalwitness.org/en/archive/anonymous-companies-
                                                                                                                                                        frequently-asked-questions/
                                                                                                                                                     22    Ergonas Trading Limited Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.
                                                                                                                                                     23    Forcata Holdings Limited Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.

     An excerpt from the corporate filing for Ergonas Trading Limited shows that Figueroa Gomez serves alongside Leopoldo and Mena. Source: Cyprus   24    Rio Timto Ltd. Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.
                                                                     Business Registry                                                               25    Greenfield Studios Limited. Cyprus Business Registry Filing, document held by author available upon request.
                                                                                                                                                     26    Ergonas Trading Limited Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.
CONCLUSION                                                                                                                                           27    Forcata Holdings Limited Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.
                                                                                                                                                     28    Rio Timto Ltd. Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.
Narcotics kingpin Hassein Eduardo Figueroa Gomez appears to have operated multiple commercial trading companies                                      29    Greenfield Studios Limited. Cyprus Business Registry Filing, document held by author available upon request.
in Dubai and has invested approximately $4.34 million in property holdings. All of his companies – three in the UAE and                              30    Greenfield Studios Limited. Cyprus Business Registry Filing, document held by author available upon request.
four in Cyprus – remained actively listed in the respective corporate registries following his designation. At least one                             31 (2012, April 12) Treasury Designated Major Mexican Chemical Traffickers. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-
of these companies is still listed as active as of May 2018. Two unsanctioned individuals, Mena and Leopoldo, have co-                                  releases/Pages/tg1531.aspx

owned or co-directed all of the companies alongside Gomez. In Leopoldo’s case, he listed an address matching multiple                                32 Greenfield Studios Limited. Cyprus Business Registry Filing, document held by author available upon request.

sanctioned companies. Finally, through these entities, there appear to be ties to companies in Canada and additional                                 33 Mexico Lindo Trading LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.

addresses in Mexico.                                                                                                                                 34    Maestro Investment LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.
                                                                                                                                                     35    Sona Valley & Diamonds LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.
                                                                                                                                                     36    This excludes the 51% shareholder (person or company) of Emirati nationality, previously mandatory under Emirati law. Retrieved from: http://www.internationallawoffice.com/
                                                                                                                                                          Newsletters/Company-Commercial/United-Arab-Emirates/Taylor-Wessing-Middle-East-LLP/Restrictions-on-Foreign-Ownership-of-UAE-Companies-Reviewed
                                                                                                                                                     37    UAE Property and Residency Dataset.
                                                                                                                                                     38    In part as a result of the property market crash of 2008 in Dubai, there are a number of buildings that sold units to individuals but stopped construction due to a lack of funding.
                                                                                                                                                          Additionally, many real estate developers will pre-sell units to raise funds for construction of buildings and communities. This has created a subset of property owners in Dubai
                                                                                                                                                          who legally own property that is either incomplete or non-existent.
                                                                                                                                                     39    Ergonas Trading Limited Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.
                                                                                                                                                     40    Forcata Holdings Limited Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.
                                                                                                                                                     41 Rio Timto Ltd. Corporate Filing. Department of Registrar of Companies and Official Receiver, Republic of Cyprus. Document held by author available upon request.
                                                                                                                                                     42    Unique Global Energy Inc. Corporate Filing. Federal Corporation Information, Government of Canada. Document held by author available upon request.
                                                                                                                                                     43    Ergonas Trading Limited. Cyprus Business Registry Filing, document held by author available upon request.
                                                                                                                                                     44    Forcato Holdings Limited Corporate Filing. Cyprus Business Registry Filing, document held by author available upon request.
                                                                                                                                                     45    Rio Timto Ltd. Corporate Filing. Cyprus Business Registry Filing, document held by author available upon request.
                                                                                                                                                     46    (2012, April 12) Kingpin Act Designations. Retrieved from: https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20120412.aspx
                                                                                                                                                     47    Ejecutan a tres personas en Culiacán, Sinaloa. Blog Narco. Retrieved from: http://www.blogdelnarco.com/2012/12/ejecutan-tres-personas-en-culiacan.html
                                                                                                                                                     48    Gerardo Ortíz Y Los Narcos A Los Cuales Canta En Su Disco. Debate. Retrieved from: https://www.debate.com.mx/show/Gerardo-Ortiz-y-los-narcos-a-los-cuales-canta-en-su-
                                                                                                                                                          disco-20170707-0080.html




20                                                                 SANDCASTLES                                                                                                                                                          SANDCASTLES                                                                                         21
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 13 of 31 PageID #: 7047




                                                            Kambiz Mahmoud Rostamian




                                                Kambiz Mahmoud Rostamian was sanctioned by the US Department of the Treasury in February
                                                2017 for procuring controlled materials and other illicit technology on behalf of the Iranian
                                                government in support of its ballistic missile program. As detailed in his designation, Rostamian
                                                used the Iran-based MKS International and the Dubai-based Royal Pearl General Trading to
                                                procure dual-use components while obfuscating the ultimate end-user of these materials.1
                                                Rostamian has been associated with two properties in Dubai worth just under $1 million.2 He has
                                                also maintained a company in the UK (on which he lists his Dubai address associated with the
                                                properties) and another in Poland, both of which appear to be active as of May 2018.3 4 The email
                                                Rostamian used in the property records identified another Royal Pearl employee, Sasan Bagher
                                                Sharifi, who may have served as the sanctioned company’s president and who at some point also
                                                worked for a chemical materials manufacturer in Iran.5 6 7 8 Sharifi appears to also be affiliated with
                                                three additional properties in Dubai, each associated with the same email.9 An expanded view of
                                                Rostamian and MKS International’s corporate relationships in Austria and South Korea also reveals
                                                companies that sell potential dual-use materials.10 11




                                                    $2.7 MILLION                                           5 PROPERTIES

                                                                                             SANDCASTLES                                             23
                                                                         Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 14 of 31 PageID #: 7048

USE OF REAL ESTATE                                                                                                                         ENDNOTES
                                                                                                                                           1    (2017, February 3) Treasury Sanctions Supporters of Iran’s Ballistic Missile Program and Iran’s Islamic Revolutionary Guard Corps – Qods Force. United States Department of the
                                                                                                                                                Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/as0004.aspx
                                                                                                                                           2    UAE Property and Residency Dataset.
                                                                                                                                           3    BTS International Ltd. UK Companies House. Retrieved from: https://beta.companieshouse.gov.uk/company/06354088
                                                                                                                                           4    Venergy Corporation LLC. Ministry of Justice. Warsaw, Poland. National Court and Commercial Monitor, document held by author available upon request.
                                                                                                                                           5    UAE Property and Residency Dataset.
                                                                                                                                           6    About. Royal Pearl Chemical. Accessed via the Wayback Machine. Retrieved from: https://web.archive.org/web/20090604102317/http://www.royalpearlchem.com:80/about.php
                                                                                                                                           7    Sasan Sharifi. ResearchGate Profile. Retrieved from: https://www.researchgate.net/profile/Sasan_Sharifi
                                                                                                                                           8    Palad Chemical Trading Company. Accessed via the Wayback Machine. Retrieved from: https://web.archive.org/web/20130623141945/http://paladchem.com/
                                                                                                                                           9    UAE Property and Residency Dataset.
                                                                                                                                           10    FUXS Partners will assist you in the following countries.. FUXS Explosionsschutz. Retrieved from: http://www.fuxs-company.com/inhalt-_strong_FUXS_Partners_will_assist_you_
                                                                                                                                                in_following_countries_____strong_-5037-0.html
                                                                                                                                           11 EAST. Sales Contact. Coxem. Retrieved from: http://www.coxem.com/ds5_2_1.html
                                                                                                                                           12 (2017, February 3) Iran-related Designations; Non-proliferation Designations; Counter Terrorism Designations; Balkans Designation Update. United States Department of the
                                                                                                                                              Treasury. Retrieved from: https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20170203.aspx
                                                                                                                                           13 The price listed for this unit in the data was AED 2,400,000 (U.S. $653,448). However, commercial listings for other villas in the same community and of comparable size show
                                                                                                                                              that the average price is AED 7,000,000 (U.S. $1,905,715). Further, the lowest price for one of these villas is currently AED 5,800,000 (U.S. $1,579,021). Retrieved from: https://www.
The US Department of the Treasury’s 2017 designation of Rostamian identified a Dubai address in Jumeirah Islands.                  12 13      propertyfinder.ae/en/search?c=1&l=951&ob=pa&page=1

An extensive search of Rostamian’s identifiers, including phone numbers and email addresses associated with him in                         14 UAE Property and Residency Dataset.

the property data, corroborated his connection to this property and identified connections to an additional property in                    15    UAE Property and Residency Dataset.

the Armada Towers.14 The properties represent a total estimated value of $971,900.15                                                       16    UAE Property and Residency Dataset.
                                                                                                                                           17    Royal Pearls General Trading LLC. Dubai Commercial Directory, Dubai Chamber. Retrieved from: http://www.dcciinfo.com/dirinfo/company/all/176849-royal-pearls-general-
                                                                                                                                                trading-llc?branch_id=210445
The email address that Rostamian used was a Royal Pearl General Trading also associated with Sasan Bagher Sharifi.
                                                                                                                                           18    97143391832. S Sharifi. TrueCaller. Retrieved from: https://www.truecaller.com/search/ae/43391832
Sharifi himself is associated with three additional properties, also linked with this email and listed below.16
                                                                                                                                           19    97143391833. S Sharifi. TrueCaller. Retrieved from: https://www.truecaller.com/search/ae/43391833

In addition to his Royal Pearl email, Sharifi appears to be the registered owner of multiple Royal Pearl phone numbers.17                  20    About. Royal Pearl Chemical. Accessed via the Wayback Machine. Retrieved from: https://web.archive.org/web/20090604102317/http://www.royalpearlchem.com:80/about.php
18 19
      He possibly also served as the sanctioned company’s president.20 21 A second email used by Sharifi on his properties                 21 Sasan Sharifi. ResearchGate Profile. Retrieved from: https://www.researchgate.net/profile/Sasan_Sharifi
suggests he may also be affiliated with Palad Chemical Trading Company Arak (a.k.a. Palad Chemical Arak Company),22                        22    Palad Chemical Arak Co. IranOilGas Network. Retrieved from: http://www.iranoilgas.com/companies/details?id=4295&title=Palad+Chemical+Arak+Co.&type=local
a chemical and fertilizer manufacturer based in Tehran, Iran.23 24                                                                         23    UAE Property and Residency Dataset.
                                                                                                                                           24    Palad Chemical Trading Company. Accessed via the Wayback Machine. Retrieved from: https://web.archive.org/web/20130623141945/http://paladchem.com/
                                                                                                                                           25    BTS International Ltd. UK Companies House. Retrieved from: https://beta.companieshouse.gov.uk/company/06354088

ROSTAMIAN’S INTERNATIONAL CORPORATE NETWORK                                                                                                26    Monir Aghajani. [Facebook Post]. Retrieved from: https://www.facebook.com/monir.aghajani?ref=br_rs
                                                                                                                                           27    (2017, February 7) MKS International Co. Ltd. Iran Watch. Retrieved from: http://www.iranwatch.org/iranian-entities/mks-international-co-ltd
Rostamian’s Dubai address has also appeared in his filings as sole director of the                                                         28    (2014, January 8) M.K.S International Group of Companies. Accessed via the Wayback Machine. Retrieved from: https://web.archive.org/web/20170423174543/http://mksinter.co/
UK company BTS International Ltd, a position he held as of May 2018.25 The only                                                            29    BTS International Ltd. UK Companies House. Retrieved from: https://beta.companieshouse.gov.uk/company/06354088
other BTS International employee is an Iranian national who shares a family name                                                           30    Venergy Corporation LLC. Ministry of Justice. Warsaw, Poland. National Court and Commercial Monitor, document held by author available upon request.
with both a manager and the CEO of Rostamian’s other sanctioned company, MKS                                                               31 FUXS Partners will assist you in the following countries.. FUXS Explosionsschutz. Retrieved from: http://www.fuxs-company.com/inhalt-_strong_FUXS_Partners_will_assist_you_
                                                                                                                                              in_following_countries_____strong_-5037-0.html
International.26 27 28 BTS International’s description of its services appears ambiguous
                                                                                                                                           32 EAST. Sales Contact. Coxem. Retrieved from: http://www.coxem.com/ds5_2_1.html
and includes “professional, scientific and technical activities not elsewhere
                                                                                                                                           33 Company Profile. Fuxs Explosions Schutz. Retrieved from: http://www.fuxs-company.com/inhalt-_strong_At_the_beginning_was_the_vision_____strong_-1014-0.html
classified.”29
                                                                                                                                           34    Company History. COXEM. Retrieved from: http://www.coxem.com/ds4_1_3.html
Rostamian’s corporate activities touch on a number of additional jurisdictions.                                                            35     FUXS Partners will assist you in the following countries.. FUXS Explosionsschutz. Retrieved from: http://www.fuxs-company.com/inhalt-_strong_FUXS_Partners_will_assist_you_
                                                                                                                                                in_following_countries_____strong_-5037-0.html
In Poland, Rostamian was listed as the sole member, shareholder, and Chairman
                                                                                                                                           36    EAST. Sales Contact. Coxem. Retrieved from: http://www.coxem.com/ds5_2_1.html
of the Board for Venergy Corporation LLC, an active company as of May 2018.30
                                                                                                                                           37    Section 6A003.b.2.a of the US Commerce Control List covers scanning camera systems having a “peak response wavelength range exceeding 10 nm, but not exceeding 30,000
Rostamian and his sanctioned company, MKS International, also appear to be listed                                                               nm.” Access in the Bureau of Industry and Security, Commerce Control List, Category 6, page 15.
as the regional partners for two companies—one in Austria and the other in South
Korea—on both companies’ current websites as of May 2018.31 32 Both companies
sell materials with a potential dual-use capacity: the Austrian company, a defense
contractor, produces explosion suppression materials, while the South Korean
company specializes in scanning electron microscopes (SEMs) and scanning camera
systems.33 34 These products may meet nonproliferation export control requirements
                                                                                             UK corporate records show that
due to their possible utility in ballistic missile production, according to consultation   Rostamian serves as a director of BTS
with non-proliferation experts.35 36 37                                                            International Ltd.



CONCLUSION
In addition to Rostamian’s identified use of UAE front companies to procure materials for the Iranian government’s
ballistic missile program, he has been associated with almost $1 million in Dubai property within the last several
years. The information listed on these properties is also related to Rostamian’s unsanctioned corporate associate, who
is himself affiliated with the sanctioned Royal Pearl General Trading, as well as an unsanctioned chemical-materials
manufacturer in Iran. Rostamian also appeared to be a director and shareholder on two unsanctioned companies in
the UK and Poland, one of which uses his Dubai address, as of May 2018. Further, Rostamian and the sanctioned MKS
International have seemingly acted as a regional corporate representative for companies that produce materials with
potential dual-use applications in ballistic missile development and production. Thus, despite sanctions restrictions,
Rostamian appears to maintain both access and venue through which he could potentially acquire and relay dual-use
components for the benefit of the Iranian government.


24                                                     SANDCASTLES                                                                                                                                                           SANDCASTLES                                                                                         25
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 15 of 31 PageID #: 7049




                                                                  The Altaf Khanani Money
                                                                  Laundering Organization




                                                In 2015 and 2016, the US Department of the Treasury sanctioned the Altaf Khanani family—
                                                which consists of Pakistani national Altaf Khanani, his brother Javed, his son Obaid, his nephew
                                                Hozaifa, and associate Atif Polani—for operating a transnational money laundering organization
                                                known as the Khanani Money Laundering Organization (the Khanani MLO).1 2 This organization
                                                reportedly laundered upwards of $16 billion annually for Al Qaeda, the Taliban, Hezbollah, Mexican
                                                and Colombian drug cartels, and Chinese organized crime groups, to name just a few of its clients.3
                                                The Khanani MLO allegedly used an unofficial hawala-style network to move billions of dollars in
                                                illicit proceeds through a network of money exchanges that operated parallel to the family’s now-
                                                inactive money-exchange business, Khanani & Kalia International (KKI), based in Pakistan.4 5 6
                                                KKI, alongside Altaf and Javed Khanani, was indicted by the Pakistani Federal Investigation Agency
                                                (FIA) and had its license revoked in 2008 for its role in the Khanani MLO and for defrauding the
                                                Pakistani government of massive foreign reserves, a scheme later credited with causing a national
                                                economic downturn around 2008.7 8 Additionally, between 2015 and 2016 the US Department of
                                                the Treasury levied sanctions against the five core Khanani MLO figures; their Dubai-based center
                                                of operations, Al Zarooni Exchange; and nine companies based in the UAE and Pakistan that
                                                facilitated the organization’s money laundering activities.9 10
                                                Altaf Khanani was arrested in 2015 and extradited to the US, where he is currently incarcerated.11
                                                His brother Javed Khanani died in 2015.12 Most recently, the Australian Federal Police opened an
                                                investigation into a UAE-based exchange company, Wall Street Exchange, for aiding the Khanani
                                                MLO’s activities.13




                                                    $22 MILLION                                          59 PROPERTIES

                                                                                           SANDCASTLES                                           27
                                                                        Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 16 of 31 PageID #: 7050

USE OF REAL ESTATE                                                                                                           Al Zarooni also claimed a relationship with Placid Express, a US money exchange based in New York.38 As detailed
                                                                                                                             below, Placid Express is separately associated with the Khanani MLO through Prime Currency Exchange Ltd. Prime
                                                                                                                             Currency is a UK-based remittance company previously owned and operated by Javed Khanani prior to his sanctions
                                                                                                                             designation and during a period wherein he allegedly conducted money laundering activity.39 40 During Javed’s tenure,
                                                                                                                             Prime Currency reported ongoing financial transactions with Global Village Pakistan, a Pakistani money exchange
                                                                                                                             owned and operated by Altaf Khanani.41 Javed was replaced in 2004 by Pakistani national Naeem Butt, who joined
                                                                                                                             Prime Currency the same day Javed left and who used the exact same address in London.42 Butt also served as a KKI
                                                                                                                             director, alongside Javed and Altaf Khanani, from at least 2005 through 2008 (at which point KKI went inactive), the
                                                                                                                             same time period leading up to KKI’s indictment in Pakistan and the revocation of its license for illicit financial transfer
                                                                                                                             practices. 43 44 45 This also indicates that Prime Currency’s financial relationship with the Khanani family continued
                                                                                                                             uninterrupted from Global Village to KKI.




                                                                                                                                 A comparison of Javed Khanani’s information when he resigned as a
                                                                                                                              director and shareholder of Prime Currency, and Naeem Butt’s information
                                                                                                                              when he joined as a director and shareholder of Prime Currency. These two
                                                                                                                                 events occurred on the exact same day. Source: UK Companies House


                                                                                                                             Prime Currency began remitting funds via KKI in 2005, a financial relationship it maintained until it switched to Placid
                                                                                                                             Express (the US-based money exchange) in 2009.46 According to its annual account summary statements, Prime
                                                                                                                             Currency transferred £121 million to Pakistan via Placid Express and other unnamed money changers between 2009
                                                                                                                             and 2013.47 Prime Currency stopped reporting the specifics of this relationship in 2013, although on its annual accounts
                                                                                                                             summaries the company did report a continuing relationship through July 2016.48 Prime Currency appeared to be active
                                                                                                                             as of May 2018, having filed an accounts summary as recently as July 2017.49 In addition to the company’s US operations,
                                                                                                                             Placid Express maintains offices in Canada, Italy, and Malaysia.50


Despite ongoing law enforcement proceedings and the incarceration and death of Altaf and Javed Khanani respectively,
the sanctioned Obaid and Hozaifa Khanani, as well as Atif Polani, seem to have continued their commercial operations
while leading comfortable lives in Dubai and Karachi. A thorough analysis of the available property data shows that the
sanctioned members of the Khanani and Polani families have been associated with 27 properties worth approximately
$15.11 million.

The personal information associated with the first 27 properties is linked to an additional 32 properties worth $6.66
million, which appear to be held by immediate family members and their close corporate associates.14 Additionally, the
Khanani and Polani families maintain direct ties to 14 unsanctioned companies in Pakistan, the UAE, the US, and the
UK, some of which are apparently active money exchanges transferring money to Pakistan as explored further below.
Each of these unsanctioned companies has a sanctioned Khanani MLO member as a manager or shareholder, uses the
same identifiers as sanctioned companies, or has allegedly dealt directly with sanctioned companies or persons.15 16 17 18
19 20 21 22 23 24 25 26 27



AL ZAROONI EXCHANGE
The Dubai-based Al Zarooni Exchange, run by Atif Polani and Obaid Khanani, and sanctioned in November 2015,
reportedly acted as the Khanani MLO’s center of operations for a number of years prior to its designation by the US
and the revocation of its license by the UAE.28 A commercial listing had four companies listed as corporate partners of       An excerpt from Prime Currency’s 2013 annual accounts summary, where the company details its relationship with US-based money exchange Placid
Al Zarooni, one of which is a subsidiary of the Emirati government.29 30 This UAE company, Instant Cash (also known                                                                Express. Source: UK Companies House
as Instant Cash Global Money Transfer), is owned by the Emirates Post Group, a branch of the UAE government.31 32
The Emirates Post Group also owns Wall Street Exchange, another money exchange company that was reportedly
                                                                                                                             On its website, Placid Express also claims to provide money-transfer services through a partner in the UAE.51 The UAE-
under investigation by the Australian Federal Police for its involvement in the Khanani MLO, according to a February
                                                                                                                             based money exchange Placid Express Middle East LLC is likely this UAE-based partner, given its compellingly similar
2018 article by ABC Australia.33 There was no further publicly available information on the dates or nature of these
                                                                                                                             name and its additional ties to the Khanani MLO and the UK-based Prime Currency Exchange, as discussed below.
relationships. UK corporate records show that Wall Street Exchange owns three similarly-named subsidiaries in the
                                                                                                                             Placid Express Middle East shares multiple phone numbers with Kay Zone General Trading LLC, a US-sanctioned
UK that were the subjects of a UK Metropolitan Police investigation in 2015, as self-reported by these companies on
                                                                                                                             company directly owned by multiple Khanani family members.52 The UAE-based Placid Express Middle East is likely
their 2017 annual account summaries.34 35 According to the directors’ summary, the companies’ assets were seized and
                                                                                                                             further tied to a shareholder of the aforementioned UK company Prime Currency Exchange, whose registered postal
subsequently released, although the company’s directors were still under investigation by UK authorities as of 2017.36 37
                                                                                                                             address in the UAE property data matches the listed address of Placid Express Middle East.53 54 55 These overlapping


28                                                    SANDCASTLES                                                                                                                             SANDCASTLES                                                                29
                                                                                    Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 17 of 31 PageID #: 7051
connections indicate possible commercial relationships between the UK, US, and UAE money exchangers. Social media                            ENDNOTES
analysis shows that former employees claim to have worked at Placid Express Middle East through at least February                            1    The Khanani family members’ full names are as follows: Altaf Khanani, his brother Muhammad Javed Khanani (Javed Khanani), his son Obaid Altaf Khanani, his nephew Hozaifa
                                                                                                                                                  Javed Khanani, and his associate Atif Polani.
2017, 15 months after the first designation and four months after the final sanctions against the Khanani MLO in October
                                                                                                                                             2    (2015, November 12) Treasury Sanctions The Khanani Money Laundering Organization. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/
2016.56                                                                                                                                           press-center/press-releases/Pages/jl0265.aspx
                                                                                                                                             3    (2015, November 12) Treasury Sanctions The Khanani Money Laundering Organization. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/
                                                                                                                                                  press-center/press-releases/Pages/jl0265.aspx
                                                                                                                                             4    Husain, K. (2017, April 4) Khanani gets 68 months in US prison. Dawn. Retrieved from: https://www.dawn.com/news/1324717
                                                                                                                                             5    For reference, hawala-style transfers refer to the system of hawala, whereby one transfers money without actually moving any money, but rather by adjusting books between
                                                                                                                                                  two “hawaladars.” For further reading, reference: https://www.treasury.gov/resource-center/terrorist-illicit-finance/Documents/FinCEN-Hawala-rpt.pdf
                                                                                                                                             6    (2009) Criminal Bail Application No. 571 of 2009. High Court of Sindh, Karachi. Retrieved from: http://202.61.43.40:8056/caselaw/view-file/MTcyOTBjZm1zLWRjODM=
                                                                                                                                             7    (2009) Criminal Bail Application No. 571 of 2009. High Court of Sindh, Karachi. Retrieved from: http://202.61.43.40:8056/caselaw/view-file/MTcyOTBjZm1zLWRjODM=
                                                                                                                                             8    (2008, December 06) Judge Suspends Khanani & Kalia’s License. GEO Pakistan. Accessed via the Wayback Machine. Retrieved from: https://web.archive.org/web/20081209044314/
                                                                                                                                                  http://www.geo.tv/12-6-2008/30215.htm
                                                                                                                                             9    (2015, November 12) Treasury Sanctions The Khanani Money Laundering Organization. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/
                                                                                                                                                  press-center/press-releases/Pages/jl0265.aspx
                                                                                                                                             10    (2016, December 11) Treasury Sanctions Individuals and Entities as Members of the Altaf Khanani Money Laundering Organization. United States Department of Treasury.
                                                                                                                                                  Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/jl0574.aspx
                                                                                                                                             11 Husain K. (2017, April 04) Khanani Gets 68 Months in Prison. Dawn. Retrieved from: https://www.dawn.com/news/1324717
                                                                                                                                             12 Ali. I. (2016, December 04. Javad Khanani Dies After Falling From Building in Karachi, Police Say. Dawn. Retrieved from: https://www.dawn.com/news/1300463
                                                                                                                                             13 Besser L. (2018 Feburary 5) Money Exchange with Links to Dubai Government Identified as Hub for Billion-Dollar Laundering Empire. Australian Broadcasting Corporation.
                                                                                                                                                http://www.abc.net.au/news/2018-02-06/khanani-network-laundered-money-through-wall-street-exchange/9398148
                                                                                                                                             14 UAE Property and Residency Dataset.
                                                                                                                                             15    UAE Property and Residency Dataset.
                                                                                                                                             16    Obaid Khanani. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/obaid-khanani-bba098ab/
                                                                                                                                             17    Hozaifa Khanani. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/hozaifa-khanani-8458a579/
                                                                                                                                             18    Atif Polani. Facebook Profile. Retrieved from: https://www.facebook.com/Atif.A.Polani
                                                                                                                                             19    Al Zarooni Exchange-Dubai. Yellow Pages Dubai. Retrieved from: http://alldubai.ae/yellow-pages/al-zarooni-exchange-dubai/
                                                                                                                                             20    Cedar Rose corporate records aggregator.
                                                                                                                                             21 Besser, L. (2018, February 5) Money exchange with links to Dubai Government identified as hub for billion-dollar laundering empire. Four Corners, ABC News (Australia).
                                                                                                                                                Retrieved from: http://www.abc.net.au/news/2018-02-06/khanani-network-laundered-money-through-wall-street-exchange/9398148
                                                                                                                                             22    Officers. Prime Currency Exchange. UK Companies House. Document held by author available upon request.
                                                                                                                                             23    Al Zarooni Exchange-Dubai. Yellow Pages Dubai. Retrieved from: http://alldubai.ae/yellow-pages/al-zarooni-exchange-dubai/.
                                                                                                                                             24    (2016, June 25) Association of Builders and Developers of Pakistan List of Members of ABAD as on 25 June, 2016. ABAD. Retrieved from: http://184.171.252.154/~abadcom/pdf/
                                                                                                                                                  Microsoft-Word-MEMBERS-LIST-25-06-2016.pdf
                                                                                                                                             25     (2016, September 22) Names of companies appearing in BahamasLeaks. The News. Retrieved from: https://www.thenews.com.pk/print/151758-Names-of-companies-appearing-
                                                                                                                                                  in-BahamasLeaks
                                                                                                                                             26    Atif Polani Trading LLC. Emirate123.com. Retrieved from: https://emirates123.com/eng/atif-polani-trading-llc-97143533151-425525
                                                                                                                                             27    Atif Polani. Facebook Profile. Retrieved from: https://www.facebook.com/Atif.A.Polani
                                                                                                                                             28    Reuters. (2016, January 11) UAE revokes licence of Al Zarooni Echange on anti-money laundering violations. The National. Retrieved from: https://www.thenational.ae/business/
                                                                                                                                                  uae-revokes-licence-of-al-zarooni-exchange-on-anti-money-laundering-violations-1.172557
                                                                                                                                             29    Al Zarooni Exchange-Dubai. Yellow Pages Dubai. Retrieved from: http://alldubai.ae/yellow-pages/al-zarooni-exchange-dubai/
     The range of Treasury designations targeting the Khanani MLO, spanning December 2015 through November 2016. Source: SanctionsExplorer   30    Instant Cash. Retrieved from: https://www.instantcashworldwide.com/about-us/
                                                                                                                                             31 Instant Cash. Retrieved from: https://www.instantcashworldwide.com/about-us/
                                                                                                                                             32 UAE Postal Services Timeline. Emirates Post Group. Retrieved from: https://www.epg.gov.ae/portal/_en/article.xhtml?article=article15
CONCLUSION                                                                                                                                   33 Besser, L. (2018, February 5) Money exchange with links to Dubai Government identified as hub for billion-dollar laundering empire. Four Corners, ABC News (Australia).
                                                                                                                                               Retrieved from: http://www.abc.net.au/news/2018-02-06/khanani-network-laundered-money-through-wall-street-exchange/9398148
                                                                                                                                             34    Corporate records for all three companies accessed through the UK Companies House. Retrieved from: https://beta.companieshouse.gov.uk/
The Khanani MLO has laundered billions of dollars annually for criminals, terrorists, and narco-traffickers while seemingly
                                                                                                                                             35    Wall Street Forex London Limited – 2017 Annual Accounts. UK Companies House. Document held by author, available upon request.
accruing immense real estate holdings in the UAE. The volume and value of the properties associated with sanctioned
                                                                                                                                             36    Wall Street Forex London Limited – 2017 Annual Accounts. UK Companies House. Document held by author, available upon request.
members of the Khanani MLO—59 properties worth approximately $21.8 million—suggests the potential use of this real
                                                                                                                                             37    Wall Street Forex London Limited – 2017 Annual Accounts. UK Companies House. Document held by author, available upon request.
estate as a vehicle for money laundering.
                                                                                                                                             38    Al Zarooni Exchange-Dubai. Yellow Pages Dubai. Retrieved from: http://alldubai.ae/yellow-pages/al-zarooni-exchange-dubai/
                                                                                                                                             39    Officers. Prime Currency Exchange. UK Companies House. Document held by author, available upon request.
The identified properties and the associated contact information help connect the Khanani MLO to 14 unsanctioned
                                                                                                                                             40    Besser, L. (2018, February 5) Catching the money man. Four Corners, ABC News (Australia). Retrieved from: http://www.abc.net.au/news/2018-02-05/the-billion-dollar-
companies in the UAE, Pakistan, the US, and the UK, some of which appear operational as of May 2018. Furthermore,                                 bust/9383890
money exchanges in the US and UK with direct relationships to sanctioned Khanani MLO figures and their companies                             41 2001 -2004 Summary of Abbreviated Accounts. Prime Currency Exchange Ltd. UK Companies House. Documents held by author, available upon request.
have moved well over $100 million to Pakistan and still appear to be active.57 58 The corporate relationships between                        42    2004 Annual Return. Prime Currency Exchange Ltd. UK Companies House. Document held by author, available upon request.
the Khananis and Polanis, as well as their real estate holdings, suggest that the network maintains at least some of the                     43    2005 - 2008 Summary of Abbreviated Accounts. Prime Currency Exchange Ltd. UK Companies House. Document held by author, available upon request.
infrastructure required to conduct illicit finance.                                                                                          44    “Khanani” Company Name Search. Securities and Exchange Commission of Pakistan. Document held by author, available upon request.
                                                                                                                                             45    (2009) Criminal Bail Application No. 571 of 2009. High Court of Sindh, Karachi. Retrieved from: http://202.61.43.40:8056/caselaw/view-file/MTcyOTBjZm1zLWRjODM=
                                                                                                                                             46    2005 – 2009 Summary of Abbreviated Accounts. Prime Currency Exchange Ltd. UK Companies House. Documents held by author, available upon request.
                                                                                                                                             47    2009 – 2013 Summary of Abbreviated Accounts. Prime Currency Exchange Ltd. UK Companies House. Documents held by author, available upon request.
                                                                                                                                             48    2016 Summary of Abbreviated Accounts. Prime Currency Exchange Ltd. UK Companies House. Document held by author, available upon request.
                                                                                                                                             49    Filing History. Prime Currency Exchange Ltd. UK Companies House. Document held by author, available upon request.
                                                                                                                                             50    Contact Us. Placid Money Transfer. Retrieved from: https://www.placid.net/inf-contacts.php
                                                                                                                                             51    Company Overview. Placid NK Corporations [US[. Retrieved from: https://www.placid.net/inf-company-overview.php
                                                                                                                                             52    Placid Express Middle East LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.
                                                                                                                                             53    2017 Micro Company Accounts. Prime Currency Exchange Ltd. UK Companies House. Document held by author, available upon request.
                                                                                                                                             54    2015 Annual Return. Prime Currency Exchange Ltd. UK Companies House. Document held by author, available upon request.
                                                                                                                                             55    UAE Property and Residency Dataset.
                                                                                                                                             56    Arshia Komal. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/arshia-komal-361916107/
                                                                                                                                             57    Filing History. Prime Currency Exchange Ltd. UK Companies House. Document held by author, available upon request.
                                                                                                                                             58    Company Overview. Placid NK Corporations [US[. Retrieved from: https://www.placid.net/inf-company-overview.php




30                                                             SANDCASTLES                                                                                                                                                    SANDCASTLES                                                                                    31
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 18 of 31 PageID #: 7052




                                                                 Hossein Pournaghshband




                                                The US Department of the Treasury sanctioned Hossein Pournaghshband and his UAE-based
                                                company, Mabrooka Trading Co. LLC, in January 2016 for their procurement of polyacrylonitrile
                                                (PAN) fibers for use in a carbon fiber production line on behalf of the Iranian government’s missile
                                                program.1 2 Pournaghshband reportedly obtained these materials from the Hong Kong-based
                                                Anhui Land Group Co LTD, which is owned by Chinese citizen Chen Mingfu.3 Both Anhui and
                                                Chen were sanctioned by US authorities in January 2016, alongside Candid General Trading LLC,
                                                another UAE-based company that shared an address with Mabrooka Trading and allegedly aided
                                                its procurement efforts.4 Chen was later named in another US sanctions designation, in February
                                                2017, for assisting in the procurement of the same material for another sanctioned Iranian supplier
                                                related to the Iranian Revolutionary Guard Corps.5
                                                Pournaghshband has been associated with $3.1 million worth of residential and commercial
                                                property investments in Dubai according to the examined property data.6 The phone numbers
                                                associated with these properties link him to another logistics and shipping company using the
                                                same identifiers and operating in both the UAE and China.7 Furthermore, phone numbers shared
                                                by Mabrooka Trading and Candid General Trading (and reported on Dubai properties associated
                                                with Pournaghshband) are also used by an Iranian-linked electronics company that shares the
                                                same address as Mabrooka and Candid in Dubai.8 9 This Iranian company may share a manager
                                                with Mabrooka Trading, as explored further below.10 11 Finally, the sanctioned Hong Kong-based
                                                Anhui Land Group may share a name with an unsanctioned Chinese company that manufactures
                                                general industrial instruments with potential applications for carbon fiber manufacturing, and
                                                which claims to manufacture expert-certified nuclear grade cables.12 13 14




                                                    $3.1 MILLION                                          5 PROPERTIES

                                                                                            SANDCASTLES                                           33
                                                                               Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 19 of 31 PageID #: 7053

USE OF REAL ESTATE




                                                                                                                                                                          A LinkedIn profile for Mehdi Tafvizi stating that he works at Mabrook Trading in the UAE
                                                                                                                                            In 2010, the Mehdi Tafvizi associated with Mabrooka Trading attended a conference in China as a Mabrooka Trading
                                                                                                                                            representative.35 His listed email and phone numbers (those of Mabrooka Trading) are associated with properties
The property data indicate that Pournaghshband has been associated with five properties in Dubai valued at $3.11                            linked to Pournaghshband in Dubai.36 37 38 Based on the commonality in both name and contact information, “Mehdi
million.15 16                                                                                                                               Tafvizi” may be the same executive associated with the Dubai-Taksa Co., the Iran-based Taksa Electronics Company, the
                                                                                                                                            Mabrooka Trading network, and possible activities in China.
Pournaghshband’s properties are associated with multiple phone numbers, emails, and an address shared with
Mabrooka Trading.17 Pournaghshband’s contact information associated with the properties in the data also matched
multiple commercial listings for a cargo and logistics company with operations in the UAE and China, both of which are
jurisdictions where Pournaghshband’s network previously operated.18
                                                                                                                                            THE CHINA ANGLE
                                                                                                                                            Further exploration of Mabrooka’s commercial ties to China revealed a potentially related unsanctioned company that
                                                                                                                                            was still in operation as of May 2018. According to his sanctions designation, Pournaghshband worked with Anhui Land
POURNAGHSHBAND’S & MABROOKA’S EXPANDED CORPORATE NETWORK                                                                                    Group Co. (formerly named China Mabrooka Trading Company LLC) in Hong Kong, which was sanctioned for procuring
                                                                                                                                            carbon fiber-related materials on behalf of Pournaghshband’s network.39 40 Anhui Land Group in Hong Kong is located
Pournaghshband has maintained a number of                                                                                                   in a stall in a Hong Kong mall shared with several other companies, and it bears the same name as a manufacturing
additional relevant corporate affiliations, including                                                                                       company based in mainland China, Anhui Land Group.41 42 43 44 The Chinese characters for the Hong Kong and mainland
relationships with unsanctioned companies whose                                                                                             companies are nearly identical, differing by only one character, a discrepancy explained by mainland China’s use of
operations span the UAE, Iran, China, and beyond.                                                                                           simplified Chinese versus Hong Kong’s use of traditional Chinese.45 46 The unsanctioned mainland Chinese company
For example, and as discussed below, Mabrooka                                                                                               produces measurement instruments, wires, cables, and voltage distributors.47 Additionally, the sanctioned director of
Trading has exhibited a historical commercial                                                                                               the Hong Kong-based Anhui Land Group, Chen Mingfu, had resided at one point in Tianchang, Chuzhou, Anhui, China.48
relationship with ATB Sever, a Serbian company                                                                                              This is the same city and province where the mainland Anhui Land Group is located.49
within the ATB Group.19 As indicated on its
website, ATB Sever manufactures electromotors
for use in a range of technical contexts, including
“nuclear and thermal power plants.”20 In addition
to jointly attending conferences with Mabrooka
Trading in 2011, Sever used a Mabrooka email as
its contact information in an Iranian oil and gas
commercial directory.21 22 ATB Sever also claimed
a trading relationship with Iran, currently serves         A picture from Pournaghshband’s Facebook shows him at a conference where
as a supplier for the Iranian company Atoorsanat,                      Mabrooka jointly presented with Sever. Source: Facebook

and included Iran under the areas of expertise for
four employees on its website as of May 2018.23 24 25

Separately, Taksa Co., a Dubai-based electronics
distributor, shared its phone number, fax number,
and address with Mabrooka Trading and Candid
General Trading – information also associated
wtih Pournaghshband-linked properties.26 27
28
   These shared identifiers appear in an online
electronic parts marketplace profile for Taksa.29
30
   While “Taksa Co.” does not appear in any other
official Dubai registries, the company is similar
in name to Taksa Electronics Company, an
automation and electronic components design
and supply company based in Isfahan, Iran.31 32 The
Iranian company’s managing director appears
to be Mehdi Tafvizi, an individual whose name
                                                                                                                                             A comparison of the Chinese names of the Anhui Land Group in China and Anhui Land Group in Hong Kong reveals that the two are nearly identical,
is identical to a Mabrooka Trading marketing            Pournaghshband, his sanctioned network (highlighted in red), and the unsanctioned                                          with the difference accounted for by traditional vs simplified Chinese
executive.33 34                                                                     corporate connections



34                                                        SANDCASTLES                                                                                                                                        SANDCASTLES                                                                   35
                                                                        Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 20 of 31 PageID #: 7054

CONCLUSION                                                                                                                    ENDNOTES
                                                                                                                              1    (2016, January 17) Treasury Sanctions Those Involved in Ballistic Missile Procurement for Iran. United States Department of the Treasury. Retrieved from: https://www.treasury.
Pournaghshband used the UAE as a base for his procurement activity on behalf of the Iranian government’s missile                   gov/press-center/press-releases/Pages/jl0322.aspx
program. This allowed him to conduct a wider scope of activity than previously recognized, with corporate structures          2    Carbon fiber is a component of missile airframes critical to making them lighter while retaining their strength. Retrieved from: https://publicmissiles.com/product/composites
that directly parallel the geographic and operational profiles of his sanctioned network. He is tied to $3.11 million worth   3    (2016, January 17) Treasury Sanctions Those Involved in Ballistic Missile Procurement for Iran. United States Department of the Treasury. Retrieved from: https://www.treasury.
of property in Dubai, and data associated with these properties tied him to two unsanctioned companies trading in                  gov/press-center/press-releases/Pages/jl0322.aspx
the UAE, Iran, and China – the three jurisdictions in which he previously conducted sanctioned activity. One of these         4    (2016, January 17) Treasury Sanctions Those Involved in Ballistic Missile Procurement for Iran. United States Department of the Treasury. Retrieved from: https://www.treasury.
                                                                                                                                   gov/press-center/press-releases/Pages/jl0322.aspx
companies, an Iranian electronics corporation, appears to share a manager with Mabrooka Trading. Separately, a Chinese
                                                                                                                              5    (2017, February 3) Treasury Sanctions Supporters of Iran’s Ballistic Missile Program and Iran’s Islamic Revolutionary Guard Corps – Qods Force. United States Department of the
company that bears striking similarities to the Hong Kong company sanctioned for assisting procurement activity is still           Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/as0004.aspx
active and dealing in potentially applicable materials.                                                                       6    UAE Property and Residency Dataset.
                                                                                                                              7    Hira Air Sea Cargo Express LLC. Retrieved from: http://www.hiratourismcargo-dubai.com/home
                                                                                                                              8    UAE Property and Residency Dataset.
                                                                                                                              9    Taksa Electronic Co. Kompass. Retrieved from: https://www.kompass.com/z/ir/c/taksa-electronic-co/ir075948/
                                                                                                                              10    Taksa Electronic Co. Kompass. Retrieved from: https://www.kompass.com/z/ir/c/taksa-electronic-co/ir075948/#presentation
                                                                                                                              11 Mehdi Tafvizi. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/mehdi-tafvizi-89498119/
                                                                                                                              12 Anhui Land Group (China) Chinese Business Registry Filing, document held by author available upon request.
                                                                                                                              13 Group Profile. Anhui Land Group Co., Ltd. Retrieved from http://www.landgroup.cn/index.php?case=archive&act=list&catid=19
                                                                                                                              14 Group Profile. Anhui Land Group Co., Ltd. Retrieved from: http://www.landgroup.cn/index.php?case=archive&act=list&catid=19
                                                                                                                              15    UAE Property and Residency Dataset.
                                                                                                                              16    The price estimate for this property is based on a survey of known units in Bayswater Tower – however, it should be noted that there’s great variety in price for office space in
                                                                                                                                   this building.
                                                                                                                              17    UAE Property and Residency Dataset.
                                                                                                                              18    Hira Air Sea Cargo Express LLC. Retrieved from: http://www.hiratourismcargo-dubai.com/home
                                                                                                                              19    ATB Sever. Production facilities. ATB. Retrieved from: http://www.atb-motors.com/EN/Locations/Production%20facilities/ATB+Sever.aspx
                                                                                                                              20    ATB Sever. Production facilities. ATB. Retrieved from: http://www.atb-motors.com/EN/Locations/Production%20facilities/ATB+Sever.aspx
                                                                                                                              21 Hossein Pournaghshband (2011, October 11) [Facebook Post]. Retrieved from: https://www.facebook.com/photo.php?fbid=108562475921108&set=pb.100003020674495.-
                                                                                                                                 2207520000.1525210023.&type=3&theater
                                                                                                                              22    Sever. Industry & Tools. Oilgasindustry.ir. Retrieved from: http://www.oilgasindustry.ir/view.aspx?sid=1156
                                                                                                                              23    ‫برند هاى موجود در آتور صنعت‬. Atoorsanat. Retrieved from: http://atoorsanat.com/brand/url/2
                                                                                                                              24    (2010) Technical Documentation. ATB Sever. Retrieved from: http://www.elektromasinogradnja.com/main/images/stories/sever/refernce_lists/RL10-HV.pdf
                                                                                                                              25    Sales Department. ATB Sever. Retrieved from: http://sever.rs/wp02/?page_id=53
                                                                                                                              26    Detailed information for: 5STP34N5200. ABB Product-Details. Retrieved from: http://new.abb.com/products/5STP34N5200/phase-control-thyristor-pct
                                                                                                                              27    TAKSA CO. HoBid. Retrieved from: https://www.hobid.com/company/1381e0c
                                                                                                                              28    UAE Property and Residency Dataset.
                                                                                                                              29    Detailed information for: 5STP34N5200. ABB Product-Details. Retrieved from: http://new.abb.com/products/5STP34N5200/phase-control-thyristor-pct
                                                                                                                              30    TAKSA CO. HoBid. Retrieved from: https://www.hobid.com/company/1381e0c
                                                                                                                              31 C4ADS research indicates that Taksa Co. in Dubai is either an inactive company or was potentially never registered. This could possibly indicate that “Taksa Co.” is synonymous
                                                                                                                                 with or a front for the Iran-based Taksa Electronics Company – a theory supported by the fact that all of the Dubai identifiers are shared with Mabrooka Trading.
                                                                                                                              32 Taksa Electronic Co. Kompass. Retrieved from: https://www.kompass.com/z/ir/c/taksa-electronic-co/ir075948/
                                                                                                                              33 Taksa Electronic Co. Kompass. Retrieved from: https://www.kompass.com/z/ir/c/taksa-electronic-co/ir075948/#presentation
                                                                                                                              34    Mehdi Tafvizi. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/mehdi-tafvizi-89498119/
                                                                                                                              35    Valve. 107th Canton Fair Buyer List. Retrieved from: https://cantonfair107.mingluji.com/inquiry_3/valve
                                                                                                                              36    Valve. 107th Canton Fair Buyer List. Retrieved from: https://cantonfair107.mingluji.com/inquiry_3/valve
                                                                                                                              37    TAKSA CO. HoBid. Retrieved from: https://www.hobid.com/company/1381e0c
                                                                                                                              38    UAE Property and Residency Dataset.
                                                                                                                              39    Anhui Land Group Co. LTD. 2015 Annual Report. Hong Kong Business Registry Filing, document held by author available upon request.
                                                                                                                              40    (2016, January 17) Treasury Sanctions Those Involved in Ballistic Missile Procurement for Iran. United States Department of the Treasury. Retrieved from: https://www.treasury.
                                                                                                                                   gov/press-center/press-releases/Pages/jl0322.aspx
                                                                                                                              41 Wan Chai – Cathay 88. 28Hse.com. Retrieved from: Anhui Land Group Co. LTD. 2015 Annual Report. Hong Kong Business Registry Filing, document held by author available
                                                                                                                                 upon request.
                                                                                                                              42    Weicun & Co., Limited. Hong Kong Gifts & Premium Fair. Retrieved from: http://event.hktdc.com/fair/hkgiftspremiumfair-en/Exhibitor/HKTDC-Hong-Kong-Gifts-and-Premium-
                                                                                                                                   Fair/Weicun-Co-Limited/1X6I6S5J/
                                                                                                                              43    China Bomed Co, Limited. Standards Organisation of Nigeria. Retrieved from: https://trade.gov.ng/son/print.do?type=SC&number=NGC01004013
                                                                                                                              44    Anhui Land Group (China) Chinese Business Registry Filing, document held by author available upon request.
                                                                                                                              45    See comparison in image below. Chinese language analysis provided by C4ADS internal investigative resources.
                                                                                                                              46    Anhui Land Group (China) Chinese Business Registry Filing, document held by author available upon request.
                                                                                                                              47    Group Profile. Anhui Land Group Co., Ltd. Retrieved from http://www.landgroup.cn/index.php?case=archive&act=list&catid=19
                                                                                                                              48     341181198004300019 – Information behind a valid Resident ID number of the People’s Republic of China. China Foreigners Guide. Retrieved from: http://www.cfguide.com/tool/
                                                                                                                                   ID_card_locator.asp?key=341181198004300019
                                                                                                                              49    Group Profile. Anhui Land Group Co., Ltd. Retrieved from http://www.landgroup.cn/index.php?case=archive&act=list&catid=19




36                                                    SANDCASTLES                                                                                                                                                       SANDCASTLES                                                                              37
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 21 of 31 PageID #: 7055




                                                                 Rami Mohammed Makhlouf




                                                Rami Mohammed Makhlouf is a cousin of Syrian President Bashar al-Assad and is generally known as one
                                                of the richest men in Syria.1 In this capacity, Makhlouf has become a key enabler of the regime, assisting
                                                the Syrian government economically and financially. Makhlouf was sanctioned by the US Department of
                                                the Treasury in 2008 for being a corrupt beneficiary of the Syrian regime, and was then sanctioned by
                                                the European Union (EU) in 2011 for aiding the regime’s human rights abuses.2 3 The US and EU similarly
                                                sanctioned his brothers, Ihab, Iyad, and Hafez Makhlouf, as well as his father, Mohammed Makhlouf,
                                                and his cousin, Mohammed Hassan Abbas, for providing material and financial assistance to the regime,
                                                enabling its human rights violations, and benefitting from the regime’s public corruption.4 5 Between 2008
                                                and 2017, at least 14 companies associated with Rami and his immediate family were sanctioned by US
                                                and EU authorities.6 7 8 9 However, further investigation showed that Makhlouf, his family, and his corporate
                                                associates have also owned, directed, and controlled dozens of unsanctioned companies in Syria, Lebanon,
                                                the UAE, Romania, Austria, and the British Virgin Islands, some of which were still active as of May 2018.10 11
                                                12 13 14 15 16



                                                As discussed below, Rami and his brother Ihab are associated with at least $3.17 million in Dubai real estate.
                                                The property data also show that these two share contact information with Amira Mourej, his mother-in-
                                                law, who is also associated with a property in Dubai worth approximately $700,000.17 18 In addition to their
                                                personal relationships, Makhlouf, Mourej, and their immediate family networks have shared commercial
                                                holdings in Romania, Austria, and Lebanon, some of which converge around several other sanctioned
                                                affiliates.19 20

                                                The properties associated with the Makhloufs in Dubai were also linked to two UAE-based companies,
                                                Medtrade FZE and Ladessa Holding FZCO, through shared contact information with both Rami Makhlouf
                                                and his close commercial associates, Sami Barakat and Ammar Sharif.21 22 Sharif is an EU-sanctioned
                                                Syrian businessman designated in October 2016.23 Both Sharif and Barakat reportedly hold ownership or
                                                management stakes in multiple sanctioned companies affiliated with Rami Makhlouf.24 25 26 27 28


                                                        $3.9 MILLION                                            5 PROPERTIES

                                                                                                 SANDCASTLES                                                 39
                                                                         Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 22 of 31 PageID #: 7056

USE OF REAL ESTATE                                                                                                                      In addition to his ties to Makhlouf, Barakat maintained separate connections to the Assad regime. He served as a
                                                                                                                                        managing director and shareholder for Allied Consultant House, a consultancy firm based in Syria, as of May 2018.47 48
                                                                                                                                        Barakat’s co-directors also previously held managerial roles in the Rami Maklhouf-affiliated and US and EU-sanctioned
                                                                                                                                        Cham Holdings.49 Allied Consultant House claimed to provide services to “Aamal,” a Syrian NGO also known as the Syrian
                                                                                                                                        Organization for the Disabled.50 51 Aamal was founded at the behest of Asma al-Assad, President Bashar al-Assad’s wife,
                                                                                                                                        and it continues to maintain close ties to her. 52 53

                                                                                                                                        The other UAE company associated with Rami Makhlouf is Medtrade FZE. Medtrade shared an email address with
                                                                                                                                        Rami Makhlouf and shared phone numbers with Sami Barakat, according to public commercial directories that list the
                                                                                                                                        company’s contact details.54 55 Additionally, one of Medtrade’s other phone numbers was used by Ammar Sharif, an EU-
                                                                                                                                        sanctioned Syrian businessman and Assad regime financier who appeared as the company’s point of contact in several
                                                                                                                                        public commercial listings.56 57 58 59

                                                                                                                                        In addition to his presence in the UAE, Sharif has served as a founder, shareholder, or administrator for a variety of
                                                                                                                                        commercial entities in Romania, Austria, Lebanon, and Syria that also link him to Rami and Ihab Makhlouf.
                                                                                                                                             •   In Syria, Sharif served on multiple unsanctioned companies, sometimes with the sanctioned Makhlouf brothers,
                                                                                                                                                 including Byblos Bank Syria, Unlimited Hospitality Ltd, Solidarity Alliance Insurance Company, and Al-
                                                                                                                                                 Aqueelah Takaful Insurance Company.60 61
                                                                                                                                             •   In Lebanon, Sharif is a registered founder and 99.8% shareholder in the active, unsanctioned holding company
                                                                                                                                                 Rock Invest Holding SAL as of May 2018. In 2017, Rami Makhlouf was a member of the board of Rock Invest,
                                                                                                                                                 a position he has since left.62 Rock Invest owned the majority of shares in a Romanian company with a similar
                                                                                                                                                 name, which has since been dissolved.63
                                                                                                                                             •   In Romania, Sharif separately served as an administrator for Domicilum SRL, a real estate company suspended
Rami and his brother Ihab Makhlouf are associated with multimillion-dollar properties on the UAE’s Palm Jumeriah as                              in 2009 under unknown circumstances.64 He held this position alongside Kaswarah Othman, his brother-in-
detailed above.29                                                                                                                                law.65 66 67
A close examination of the phone numbers, emails, and addresses used by the Makhloufs in the property data showed                            •   In Austria, Sharif was affiliated with two companies, Pendulum SRL and Laudisia SRL. For Pendulum SRL,
that property associated with Amira Mourej (Rami’s mother-in-law )30 31 used the same identifiers.32                                             Sharif held shares in conjunction with Nader Mohammed Wajieh Kalai.68 Kalai was formerly the CEO of Syriatel
                                                                                                                                                 Mobile Telecom SA, Syria’s largest telecommunications provider, which was sanctioned in 2008.69 Syriatel was
Beyond this personal relationship, Mourej and her family maintain commercial connections to Makhlouf and other                                   owned by Rami Makhlouf and operated by Ihab Makhlouf, who served as the company’s vice chairman as of
sanctioned individuals, as detailed below.                                                                                                       2011.70 71

                                                                                                                                        These commercial relationships demonstrate the degree of convergence between Makhlouf’s sanctioned and
MAKHLOUF‘S EXPANDED CORPORATE NETWORK                                                                                                   unsanctioned networks across the Middle East, Europe, and beyond. They also show how associates such as Ammar
                                                                                                                                        Sharif and Sami Barakat extend the Makhlouf network’s transnational reach and provide a bridge between sanctioned
Lebanese corporate records showed that Rami and Ihab Makhlouf served as founders and members of the following                           actors and unsanctioned commercial activities.
three unsanctioned companies in Lebanon, each of which declared its operations as owning, managing, financing, and
operating other companies:33

     •   Middle East Law Firm SAL
     •   Trudi Holding SAL
     •   Dom Development Holding SAL

As of 2017, Rami Makhlouf also served as a member of Rock Invest Holding
SAL and a founder of Drex Telecom (DTH) Holding SAL.34 However, his
name was withdrawn from both active companies’ official records over the
past year, indicating that Makhlouf’s corporate associations were adjusted
as recently as 2017.35

The personal identifiers listed alongside the properties associated with
Rami and Ihab were also used by two unsanctioned companies in the UAE:
Ladessa Gulf Holding FZCO and Medtrade FZE.36 37
                                                                                                                                                     A credit report for East Mediterranean Tobacco Company reveals that Mohammad Abbas serves as Executive Manager
Ladessa Gulf Holding is a general trading company in Dubai that used
the same email address as properties associated with Rami Makhlouf.38 39                                                                For example, Rami’s UAE property holdings shared an address with a Syria-based company, East Mediterranean
Makhlouf was also identified as the company’s contact person on a public                                                                Tobacco Company, as shown in the ICP credit report pictured above.72 73 The company was managed by Mohammad
commercial listing of Jebel Ali-registered companies.40 Open-source phone                                                               Hassan Abbas, Rami’s cousin who was also sanctioned by US authorities in 2017.74 75 In addition to his Syrian company,
registration records indicate that Ladessa’s phone and fax numbers appear                                                               Abbas maintains a variety of roles in five Lebanese companies, four of which were active and unsanctioned as of May
to belong to Sami Barakat, a close corporate associate of Rami Makhlouf.41                                                              2018. Many of the directors and shareholders for these companies also served in the same capacity for Rami and Ihab
Barakat previously held senior positions at Cham Holdings, a company                                                                    Makhlouf’s unsanctioned companies. Abbas’s corporate holdings in Lebanon have included:76
sanctioned by US and EU authorities for involvement in public corruption,
as well as ties to Rami Makhlouf.42 43 Barakat also worked at Syriatel, another   A commercial listing for Ladessa Gulf Holding FZCO,        •   Mountec Holding SAL77
sanctioned company that was majority-owned by Rami Makhlouf and                      with multiple identifiers that link back to Rami
administered by his brother, Ihab.44 45 46                                         Makhlouf and his associates. Source: UAEContact           •   General Company for Spare Parts GENCO Limited78



40                                                     SANDCASTLES                                                                                                                                  SANDCASTLES                                                       41
                                                                                          Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 23 of 31 PageID #: 7057
        •   STS Offshore79                                                                                                                             employees, Delos Offshore had ties to seven other companies owned or managed by Rami and Ihab Makhlouf and their
                                                                                                                                                       sanctioned cousin, Mohammed Hassan Abbas, as of May 2018.93 Only one of these companies (Barly Off-shore SAL) is
        •   First Aid SAL   80
                                                                                                                                                       sanctioned, and the remaining six appeared to be active as of May 2018.94 The chart above illustrates these relationships.
        •   Barly Offshore SAL (sanctioned)81
                                                                                                                                                       CONCLUSION
Through his Lebanese companies, Abbas also maintained an indirect relationship with Delos Offshore, the Lebanon-
based shareholder in Horaizing SRL that was tied to Rami Makhlouf through shared directors of both his sanctioned                                      Rami Makhlouf was sanctioned for acting as both a principal enabler of the Syrian regime and a benefactor of regime
and unsanctioned companies. This relationship is further explored below.                                                                               corruption. Despite multiple individual and company-specific sanctions designations, Makhlouf and his network appear
                                                                                                                                                       to maintain a much more extensive corporate footprint, with companies currently operating outside of Syria, as well as
                                                                                                                                                       $3.17 million in luxury property associated with Rami’s sanctioned brother, Ihab. These properties shared identifiers
                                                                                                                                                       with unsanctioned companies in the UAE and Syria, as well as multiple Makhlouf associates who helm commercial
                                                                                                                                                       enterprises across Lebanon, Romania, Austria, and other offshore jurisdictions. The related Romanian companies’
                                                                                                                                                       holdings include land used by NATO troops for military exercises. Through corporate networks such as these, only a
                                                                                                                                                       fraction of which were likely uncovered here, the Makhlouf family is able to continue evading sanctions and supporting
                                                                                                                                                       the Syrian war economy while leading luxurious lifestyles abroad.




 Overlap in shareholders between Rami and Ihab Makhlouf’s unsanctioned companies and their cousin Mohammed Hassan Abbas’ sanctioned and
              unsanctioned companies in Lebanon. Only overlapping shareholders depicted here. Source: Lebanon Commercial Registry


MAKHOUF’S CONNECTION TO ROMANIA
Rami Makhlouf’s mother-in-law, Amira Mourej (also known as Amira Mourei),82 is married to Walid Ali Othman, the
Syrian Ambassador to Romania and former Ambassador to Moldova.83 84 85 86 One of Rami’s brothers-in-law, Kaswarah
Othman, was associated with multiple commercial holdings in Romania and Austria that relate back to Rami Makhlouf
and his corporate network.87 88




     Highlighted in red, connections between the Mourej family, Delos Offshore SAL and its officers, and Lebanese companies linked to the sanctioned
                           Rami Makhlouf, Ihab Makhlouf, and Mohammad Hassan Abbas. Source: Lebanon Commercial Registry

In Romania, Mourej’s family purchased military land in 2014, which had been used by NATO forces as recently as July
2017, using a company that maintained connections with sanctioned individuals, including Rami Makhlouf.89 Kaswarah
Othman, son of Mourej, became a prominent shareholder in the Romanian company Horaizing SRL in 2009, shortly
after the company purchased a portion of the Capu Midia military base.90 Mourej later reportedly took over her son’s
shares.91 Then, in 2014, Horaizing was acquired by Delos Offshore SAL, a Lebanon-based company.92 Through shared


42                                                                  SANDCASTLES                                                                                                                              SANDCASTLES                                                      43
                                                                                                             Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 24 of 31 PageID #: 7058

ENDNOTES                                                                                                                                                                                   52
                                                                                                                                                                                                tid=165&Itemid=487
                                                                                                                                                                                                 Laura Ruiz De Elvira and Tina Zintl. “Civil Society and the State of Syria: The Outsourcing of Social Responsibility.” St. Andrews Papers on Contemporary Syria.” March 31, 2012.
                                                                                                                                                                                                Lynne Rienner Publishers.
1    Rami Makhlouf. The Swiss Leaks. The International Consortium of Investigative Journalists. Retrieved from: https://projects.icij.org/swiss-leaks/people/rami-makhlouf
                                                                                                                                                                                           53    Aamal: The Pioneering Institution. Retrieved from: http://www.presidentassad.net/index.php?option=com_content&view=article&id=1562:aamal-the-pioneering-institution&c
2    (2008, February 21) Treasury Designates Syrian for Corruption. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/             atid=165&Itemid=487
     Pages/200822114475621757.aspx
                                                                                                                                                                                           54    UAE Property and Residency Dataset.
3    Financial Sanctions Database. FSF Platform. European Union. Retrieved from: https://webgate.ec.europa.eu/europeaid/fsd/fsf#!/files
                                                                                                                                                                                           55    Medtrade FZE. UAE Contacts and Business Locations. Retrieved from: http://www.uaecontact.com/company/medtrade-fze-2.htm
4    (2017, May 16) Syria Designations; Non-proliferation Designations; Transnational Criminal Organizations Designations Updates and Removal. United States Department of the
     Treasury. Retrieved from: https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20170516.aspx                                                                     56    (2016, October 28) Council Implementing Decision (CFSP) 2016/1897 of 27 October 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria.
                                                                                                                                                                                                The Council of the European Union. Retrieved from: http://eur-lex.europa.eu/eli/dec_impl/2016/1897/oj
5    Financial Sanctions Database. FSF Platform. European Union. Retrieved from: https://webgate.ec.europa.eu/europeaid/fsd/fsf#!/files
                                                                                                                                                                                           57    (2018, August 05) Consolidated List of Financial Sanctions Targets in the UK. Her Majesty’s Treasury (HMT). Retrieved from: http://hmt-sanctions.s3.amazonaws.com/
6    (2011, August 10) Treasury Sanctions State-Owned Syrian Financial Institutions and Syria’s Largest Mobile Operator. United States Department of the Treasury. Retrieved from:              sanctionsconlist.pdf
     https://www.treasury.gov/press-center/press-releases/Pages/tg1273.aspx
                                                                                                                                                                                           58    UAE Property and Residency Dataset.
7    (2011, May 18) Administration Takes Additional Steps to Hold the Government of Syria Accountable for Violent Repression Against the Syrian People. United States Department
     of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/tg1181.aspx                                                                               59    Medtrade FZE. BizMidEast. Retrieved from: https://www.bizmideast.com/AE/medtrade-fze_17-04-881-0500
8    (2017, May 30) List of persons and entities under EU restrictive measures over the situation in Syria. Council of the European Union. Retrieved from: https://www.consilium.europa.   60    (2010, January 31) Business sectors banking and finance banks insurance companies. Textarchive.ru. Retrieved from: http://textarchive.ru/c-1529602-pall.html
     eu/media/21509/list-persons-entities-eu-restrictive-measures-syria-30052017.pdf
                                                                                                                                                                                           61    (2016, October 28) Council Implementing Decision (CFSP) 2016/1897 of 27 October 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria.
9    (2017, May 16) Syria Designations; Non-proliferation Designations; Transnational Criminal Organizations Designations Updates and Removal. United States Department of the                  The Council of the European Union. Retrieved from: http://eur-lex.europa.eu/eli/dec_impl/2016/1897/oj
     Treasury. Retrieved from: https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20170516.aspx
                                                                                                                                                                                           62    Rock Invest Holding SAL. Lebanese Commercial Register Filing, document held by author available upon request.
10    Corporate registrations accessed through the Lebanese Commercial Register. Documents held by author, available upon request.
                                                                                                                                                                                           63    Rock Investment SRL. Risco Business Intelligence, document held by author available upon request.
11   Conexiuni. Rise Project. https://www.riseproject.ro/persoana/.
                                                                                                                                                                                           64    Domicilium SRL. Risco Business Intelligence, document held by author available upon request.
12    Board of Directors. Solidarity Alliance. Retrieved from: http://www.solidarity-sy.com/en/Directors/6
                                                                                                                                                                                           65    Domicilium SRL. Risco Business Intelligence, document held by author available upon request.
13    International Company Profile credit reports. Documents held by author, available upon request.
                                                                                                                                                                                           66    (2012, January 18) Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No
14    Sami Barakat. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/sami-barakat-2754338b/                                                                                        442/2011. Council of the European Union. Retrieved from: https://eur-lex.europa.eu/legal-content/EN/TXT/PDF/?uri=CELEX:02012R0036-20170927&from=ES
15    Jebel Ali Free Zone Data File. VDocuments. Retrieved from: https://vdocuments.site/documents/jebel-ali-free-zone-data-file-.html                                                     67    Poenariu, A., Pavel, A., Leonte, C., & Attila, B. (2018, March 6) Romanian Army Land Used by NATO Owned by Friends and Kin of Syrian Dictator. The Organized Crime and
                                                                                                                                                                                                Corruption Reporting Project (OCCRP). Retrieved from: https://www.occrp.org/en/paradisepapers/romanian-army-land-used-by-nato-owned-by-friends-and-kin-of-syrian-
16    Garside, J. and Pegg, D. (2016, April 5) Mossack Fonseca serviced Assad cousin’s firms despite Syria corruption fears. The Guardian. Retrieved from: https://www.theguardian.com/         dictator
     news/2016/apr/05/mossack-fonseca-panama-papers-rami-makhlouf-syria-assad-hsbc
                                                                                                                                                                                           68    Pendulum SRL. Conexiuni. Rise Project. Retrieved from: https://www.riseproject.ro/firma/pendulum-srl/
17    UAE Property and Residency Dataset.
                                                                                                                                                                                           69    Nader Kalai. Zoominfo Profile. Retrieved from: https://www.zoominfo.com/p/Nader-Kalai/446554510
18    Poenariu, A., Pavel, A., Leonte, C., & Attila, B. (2018, March 6) Romanian Army Land Used by NATO Owned by Friends and Kin of Syrian Dictator. The Organized Crime and
     Corruption Reporting Project (OCCRP). Retrieved from: https://www.occrp.org/en/paradisepapers/romanian-army-land-used-by-nato-owned-by-friends-and-kin-of-syrian-                     70     (2011, August 10) Treasury Sanctions State-Owned Syrian Financial Institutions and Syria’s Largest Mobile Phone Operator. United State Department of the Treasury. Retrieved
     dictator                                                                                                                                                                                   from: https://www.treasury.gov/press-center/press-releases/Pages/tg1273.aspx
19    Corporate registrations accessed through the Lebanese Commercial Register. Documents held by author, available upon request.                                                         71    (2017, May 30) List of persons and entities under EU restrictive measures over the situation in Syria. Council of the European Union. Retrieved from: https://www.consilium.
                                                                                                                                                                                                europa.eu/media/21509/list-persons-entities-eu-restrictive-measures-syria-30052017.pdf
20    Conexiuni. Rise Project. https://www.riseproject.ro/persoana/.
                                                                                                                                                                                           72    UAE Property and Residency Dataset.
21    Ladessa Gulf Holding FZCO. UAE Contacts and Business Locations. Retrieved from: http://www.uaecontact.com/company/ladessa-gulf-holding-fzco.htm
                                                                                                                                                                                           73    (2009, August 14) East Mediterranean Tobacco Company Credit Report. International Company Profile, document held by author available upon request.
22    Medtrade FZE. UAE Contacts and Business Locations. Retrieved from: http://www.uaecontact.com/company/medtrade-fze.htm
                                                                                                                                                                                           74    Muhammad Abbas. Sanctions Explorer. C4ADS and Archer. Retrieved from: https://sanctionsexplorer.org/sdn
23    (2016, October 28) Council Implementing Decision (CFSP) 2016/1897 of 27 October 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria.
     The Council of the European Union. Retrieved from: http://eur-lex.europa.eu/eli/dec_impl/2016/1897/oj                                                                                 75    (2009, August 14) East Mediterranean Tobacco Company Credit Report. International Company Profile, document held by author available upon request.
24 Sami Barakat. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/sami-barakat-2754338b/                                                                                      76    Corporate registrations for all five companies accessed through the Lebanese Commercial Register. Documents held by author, available upon request.
25 (2011, May 18) Administration Takes Additional Steps to Hold the Government of Syria Accountable for Violent Repression Against the Syrian People. United States Department             77    Mountec Holding SAL. Lebanese Commercial Register, document held by author available upon request.
  of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/tg1181.aspx
                                                                                                                                                                                           78    General Company for Spare Parts GENCO Limited. Lebanese Commercial Register, document held by author available upon request.
26    (2017, May 16) Treasury Sanctions Additional Individuals and Entities In Response to Continuing Violent Attacks on Syrian Citizens by the Syrian Government. United States
     Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/sm0087.aspx                                                                    79    STS Offshore. Lebanese Commercial Register, document held by author available upon request.

27    (2010, January 31) Business sectors banking and finance banks insurance companies. Textarchive.ru. Retrieved from: http://textarchive.ru/c-1529602-pall.html                         80    First Aid SARL. Lebanese Commercial Register, document held by author available upon request.

28 (2016, October 28) Council Implementing Decision (CFSP) 2016/1897 of 27 October 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria.                 81    Barly Offshore SAL. Lebanese Commercial Register, document held by author available upon request.
  The Council of the European Union. Retrieved from: http://eur-lex.europa.eu/eli/dec_impl/2016/1897/oj
                                                                                                                                                                                           82    (2016, July 13) Lista Corpului Diplomatic, Directia Protocl. Ministerul Afacerilor Externe, Guvernul Romaniei. Retrieved from: https://www.mae.ro/sites/default/files/file/
29    UAE Property and Residency Dataset.                                                                                                                                                       anul_2016/2016_pdf/2016.07.26_lcd.pdf

30    (2012, January 18) Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No          83    (2012, January 18) Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No
     442/2011. Council of the European Union. Retrieved from: https://eur-lex.europa.eu/legal-content/EN/TXT/PDF/?uri=CELEX:02012R0036-20170927&from=ES                                         442/2011. Council of the European Union. Retrieved from: https://eur-lex.europa.eu/legal-content/EN/TXT/PDF/?uri=CELEX:02012R0036-20170927&from=ES

31    Poenariu, A., Pavel, A., Leonte, C., & Attila, B. (2018, March 6) Romanian Army Land Used by NATO Owned by Friends and Kin of Syrian Dictator. The Organized Crime and               84    Poenariu, A., Pavel, A., Leonte, C., & Attila, B. (2018, March 6) Romanian Army Land Used by NATO Owned by Friends and Kin of Syrian Dictator. The Organized Crime and
     Corruption Reporting Project (OCCRP). Retrieved from: https://www.occrp.org/en/paradisepapers/romanian-army-land-used-by-nato-owned-by-friends-and-kin-of-syrian-                          Corruption Reporting Project (OCCRP). Retrieved from: https://www.occrp.org/en/paradisepapers/romanian-army-land-used-by-nato-owned-by-friends-and-kin-of-syrian-
     dictator                                                                                                                                                                                   dictator

32    Lebanese Commercial Register, documents held by author available upon request.                                                                                                       85    Despre noi. AMBASADA ROM NIEI în Republica Arabă Siriană. Retrieved from: http://damasc.mae.ro/node/148

33    Mountec Holding SAL. Lebanese Commercial Register, document held by author available upon request.                                                                                   86    (2008, September 23) Presentation of copies of credentials. Press releases. Ministry of Foreign Affairs and European Integration of the Republic of Moldova. Retrieved from:
                                                                                                                                                                                                http://www.mfa.gov.md/press-releases-en/474952/
34    Mountec Holding SAL. Lebanese Commercial Register, document held by author available upon request.
                                                                                                                                                                                           87    Ali Aim Otham. Conexiuni. Rise Project. Retrieved from: https://www.riseproject.ro/persoana/ali-aim-othman/
35    Makhlouf, Rami. SanctionsExplorer. Archer, C4ADS. Retrieved from: https://sanctionsexplorer.org/sdn.
                                                                                                                                                                                           88    Kaswarah Othamn. Conexiuni. Rise Project. Retrieved from: https://www.riseproject.ro/persoana/kaswarah-othman/
36    Ladessa Gulf Holding FZCO. UAE Contacts and Business Locations. Retrieved from: http://www.uaecontact.com/company/ladessa-gulf-holding-fzco.htm
                                                                                                                                                                                           89    Vidro, N. (Pfc.). (2017, July 19) US, Romanian forces have a blast over Black Sea. US Army. Retrieved from: https://www.army.mil/article/191078/us_romanian_forces_have_a_blast_
37    Medtrade FZE. UAE Contacts and Business Locations. Retrieved from: http://www.uaecontact.com/company/medtrade-fze.htm                                                                     over_black_sea
38 Ladessa Gulf Holding FZCO. UAE Contacts and Business Locations. Retrieved from: http://www.uaecontact.com/company/ladessa-gulf-holding-fzco.htm                                         90    Poenariu, A., Pavel, A., Leonte, C., & Attila, B. (2018, March 6) Romanian Army Land Used by NATO Owned by Friends and Kin of Syrian Dictator. The Organized Crime and
                                                                                                                                                                                                Corruption Reporting Project (OCCRP). Retrieved from: https://www.occrp.org/en/paradisepapers/romanian-army-land-used-by-nato-owned-by-friends-and-kin-of-syrian-
39    Ladessa Gulf Holding FZCO. AllDubai.Biz. Retrieved from: http://alldubai.biz/c-263522-ladessa-gulf-holding-fzco.html Ladessa Gulf Holding FZCO. UAE Contacts and Business                 dictator
     Locations. Retrieved from: http://www.uaecontact.com/company/ladessa-gulf-holding-fzco.htm
                                                                                                                                                                                           91    Poenariu, A., Pavel, A., Leonte, C., & Attila, B. (2018, March 6) Romanian Army Land Used by NATO Owned by Friends and Kin of Syrian Dictator. The Organized Crime and
40 Jebel Ali Free Zone Data. File. VDocuments. Retrieved from: https://vdocuments.site/documents/jebel-ali-free-zone-data-file-.html                                                            Corruption Reporting Project (OCCRP). Retrieved from: https://www.occrp.org/en/paradisepapers/romanian-army-land-used-by-nato-owned-by-friends-and-kin-of-syrian-
41    97148810500. Sami Barakat. Truecaller. Retrieved from: https://www.truecaller.com/search/us/971%2048810500                                                                                dictator

42    Sami Barakat. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/sami-barakat-2754338b/                                                                                   92    Poenariu, A., Pavel, A., Leonte, C., & Attila, B. (2018, March 6) Romanian Army Land Used by NATO Owned by Friends and Kin of Syrian Dictator. The Organized Crime and
                                                                                                                                                                                                Corruption Reporting Project (OCCRP). Retrieved from: https://www.occrp.org/en/paradisepapers/romanian-army-land-used-by-nato-owned-by-friends-and-kin-of-syrian-
43    (2011, May 18) Administration Takes Additional Steps to Hold the Government of Syria Accountable for Violent Repression Against the Syrian People. United States Department               dictator
     of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/tg1181.aspx
                                                                                                                                                                                           93 Corporate registrations for all ten companies accessed through the Lebanese Commercial Register. Documents held by author, available upon request.
44 Sami Barakat. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/sami-barakat-2754338b/
                                                                                                                                                                                           94    Corporate registrations for all seven companies accessed through the Lebanese Commercial Register. Documents held by author, available upon request.
45    (2017, May 16) Treasury Sanctions Additional Individuals and Entities In Response to Continuing Violent Attacks on Syrian Citizens by the Syrian Government. United States
     Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/sm0087.aspx
46     (2017, May 16) Syria Designations; Non-proliferation Designations; Transnational Criminal Organizations Designations Updates and Removal. United States Department of the
     Treasury. https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20170516.aspx
47 Sami Barakat. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/sami-barakat-2754338b/
48 (2018, May 19) Allied Consultants House Credit Report. International Company Profile, document held by author available upon request.
49    (2018, May 19) Allied Consultants House Credit Report. International Company Profile, document held by author available upon request.
50    Sami Barakat. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/sami-barakat-2754338b/
51    Aamal: The Pioneering Institution. Retrieved from: http://www.presidentassad.net/index.php?option=com_content&view=article&id=1562:aamal-the-pioneering-institution&ca




44                                                                                 SANDCASTLES                                                                                                                                                                               SANDCASTLES                                                                                      45
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 25 of 31 PageID #: 7059




                                                                            The Amhaz Network




                                                Lebanese brothers Kamel Mohamed Amhaz and Issam Mohamed Amhaz were sanctioned
                                                by the US Department of the Treasury in July 2014 for aiding the procurement of sophisticated
                                                electronics for military equipment, including unmanned aerial vehicles (UAVs) used in Hezbollah
                                                military operations in Syria and Israel.1 The brothers acquired these electronics using their Lebanon-
                                                based company, Stars Group Holding, and its affiliated subsidiaries, which are listed below and
                                                were included in the designation.2
                                                    •   Unique Stars Mobile Phones LLC (UAE)
                                                    •   Stars International Ltd (China)
                                                    •   Stars Communications Ltd (Lebanon)
                                                    •   Teleserve Plus SAL (Lebanon)
                                                    •   Stars Communications Offshore Sal (Lebanon)
                                                    •   Fastlink SAL (Lebanon) (also identified as Fastlink SARL by OFAC)3

                                                According to the property data, Issam Amhaz has been affiliated with property in Dubai worth
                                                approximately $815,000.4 However, as discussed below, Kamel, Issam, and the other Stars Group
                                                directors also maintain an expansive network of unsanctioned companies and corporate affiliates
                                                with significant interests in the UAE, Lebanon, the US, Liberia, and beyond. These previously
                                                unidentified companies include additional small electronics companies, African oil interests,
                                                real estate investment companies, and arms contractors. Across these companies, the Amhaz
                                                brothers have five partners of particular interest. These individuals each have additional, distinct
                                                investments, including $70 million in property in the UAE and significant real estate holdings in the
                                                US.5 6 Individual partners are also connected to corruption schemes in Liberia, money laundering
                                                activity in Lebanon, and possibly the US.7 8 9 10



                                                    $70 MILLION                                                    13 PROPERTIES

                                                                                                    SANDCASTLES                                     47
                                                                        Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 26 of 31 PageID #: 7060

USE OF REAL ESTATE                                                                                                            credit reports for an additional four companies in the UAE that also dealt in mobile phones and small electronics.22
                                                                                                                              Two of these four additional companies shared an address with a sanctioned Amhaz company in Dubai, according to
                                                                                                                              company credit reports last updated between 2014 and 2017.23


                                                                                                                              UNSANCTIONED AMHAZ-LINKED COMPANIES
                                                                                                                              In addition to their sanctioned companies, according to official public records Kamel and Issam Amhaz have maintained
                                                                                                                              various roles, including those of founder, shareholder, partner, director, and member of the board on several unsanctioned
                                                                                                                              companies based in Lebanon and Hong Kong, including:

                                                                                                                                    •   Unique Stars International Limited (Hong Kong)24
                                                                                                                                    •   Liban Stars SAL (Lebanon)25
                                                                                                                                    •   Special Operations Group SAL (Lebanon)26
                                                                                                                                    •   Amhaz Original (Lebanon)27
                                                                                                                                    •   KAF Investments SAL (Lebanon)28
                                                                                                                                    •   Arctic North Company for General Trading SAL (Lebanon)29
                                                                                                                              Further investigation revealed that each of these companies was
                                                                                                                              tied to sanctioned entities via common shareholders and company
                                                                                                                              officers. In one example, Issam Amhaz held 100% of the shares
                                                                                                                              in and was the sole employee of the unsanctioned Hong Kong
                                                                                                                              company Unique Stars International Limited, which appeared
                                                                                                                              similar in name to the sanctioned Amhaz-linked mainland Chinese
                                                                                                                              company Stars International Limited.30 31 On public records for
                                                                                                                              Unique Stars, Issam listed his address as Chiyah, Old Saida Road,
                                                                                                                              Dallas Centre, 6/F, Beirut, Lebanon– the same address listed by
                                                                                                                              the US Department of the Treasury for the sanctioned companies
                                                                                                                              Fastlink SAL, Stars Group Holding, and Teleserve Plus SAL.32 Unique
                                                                                                                              Stars International was still listed as active as of May 2018, although
                                                                                                                              there is almost no online presence or open-source information                       Hong Kong corporate documentation showing Issam Amhaz,
                                                                                                                                                                                                                  using a Lebanon address shared with sanctioned companies,
                                                                                                                              available on its activities.33                                                                  as sole shareholder of Unique Stars

                                                                                                                              In another example, the sanctioned Lebanese company Fastlink SAL appears to have changed its name to KAF
                                                                                                                              Investments SAL at some point in 2018, several years after Fastlink was sanctioned.34 KAF Investments listed Kamel
                                                                                                                              Amhaz as a founder alongside two individuals who appear to be family members.35 One of these individuals also served
                                                                                                                              as a founder, shareholder, and board member of the sanctioned Stars Group Holding.36 While Kamel Amhaz previously
                                                                                                                              held 99% of shares in the sanctioned Fastlink SAL, he was not listed as holding shares in KAF Investments as of May 2018.
                                                                                                                              Beyond these findings, it would not be immediately apparent that KAF Investments could be affiliated with Fastlink
                                                                                                                              SAL or the sanctioned Amhaz network.




Property data show that one of the sanctioned Amhaz brothers (Issam Amhaz) is associated with one property in Dubai.

Hezbollah has previously blended real estate and commercial investments as vehicles for procurement and money
laundering.11 12 As detailed by the US Department of the Treasury in its designation summaries for the now-sanctioned
Tajideen and Tabaja networks, both groups used real estate to launder and re-invest illicit funds on behalf of Hezbollah.13
14




Issam’s identity and affiliation with the property was confirmed by his use of emails and an address on property records
that corresponds to three different sanctioned companies within the Amhaz network, companies that will be discussed
below.15

Two additional individuals explored further below, Mohammad Jawdat Ayesh Mustapha Al Barghouthy and Ali
Mohammad Salem Abu Adas, had previously appeared on paperwork for companies alongside the sanctioned Kamel
Amhaz according to commercial credit reports and documents from the Lebanese Ministry of Justice.16 17 They are also
associated with several Dubai land plots, hotels, and residential buildings, as listed below, cumulatively worth roughly
$69.6 million.18 19 Their ties to two of these plots were corroborated by online commercial listings.20 21

The extent of Abu Adas and Al Barghouthy’s involvement with sanctioned companies alongside the Amhaz brothers
remains unclear, but is detailed further below. However, Abu Adas and Al Barghouthy were both listed on company                The Lebanese corporate registration for the sanctioned Fastlink SARL (renamed KAF Investment SAL in 2018) shows that Abu Adas and Al Barghouthy
                                                                                                                                                                                   cofounded the company with Kamel Amhaz


48                                                    SANDCASTLES                                                                                                                             SANDCASTLES                                                                   49
                                                                                     Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 27 of 31 PageID #: 7061

THE UNSANCTIONED CORPORATE PARTNERS                                                                                                            THE WEST OIL SCANDAL
Although the Amhaz brothers and their sanctioned affiliates had an expansive corporate network surrounding them,                               Upon further investigation, one of Safieddine’s Lebanese companies
five individuals stand out. These individuals either related directly to sanctioned companies or appeared in documents                         reveals its involvement in previously reported illicit activity. On his
as being tied to unsanctioned companies alongside the Amhaz brothers. As detailed in the following sections, these                             Bayt.com professional networking profile, Safieddine claimed to have
connections separately link the larger network to other small electronics companies, grand corruption in Liberia, money                        founded and formerly served as an associate to the CEO for West Oil
laundering through Lebanon, and US real estate holdings.                                                                                       Investment, one of the two largest petroleum importers in Liberia as of
                                                                                                                                               2014.62 63 He also claimed that West Oil was a “family business.”64
Mohammad Jawdat Ayesh Mustapha Al Barghouthy and Ali Mohammad Salem Abu Adas, as noted above, have had
significant commercial real estate investments in the UAE and appear to have been tied to sanctioned companies with                            One of Safieddine’s business partners in West Oil Investment, Jamal
Kamel Amhaz. It is important to note that corporate records do not indicate the strength and nature of relationships                           Abdelhussein Basma, was blacklisted in 2001 by the UN and prohibited
between these actors nor their current degree of involvement in shared commercial activities. Al Barghouthy was the                            from traveling due to his role as an “informal advisor” to former Liberian
majority shareholder of the sanctioned Unique Stars Mobile in the UAE according to commercial credit reports from                              President Charles Taylor.65 Despite this restriction, the Liberian Chamber
August 2014.37 Al Barghouthy and Abu Adas appear to have been listed as founders of the sanctioned Fast Link SAL in                            of Commerce listed Basma as President of West Oil Investment in
Lebanon, according to the Lebanese Ministry of Justice and commercial credit reports.38 39 Additionally, Al Barghothy                          Liberia as recently as April 2018.66 Both Basma and Safieddine were
and Abu Adas co-own a network of four cell phone companies in Dubai.40 Commercial credit reports for two of these                              also listed as officers in the Lebanon-based West Oil Investments Co
unsanctioned companies have listed the same address as the sanctioned Unique Stars Mobile Phones LLC.41                                        Sal Off Shore, for which Safieddine appeared as a registered founder
                                                                                                                                               and legal representative in Lebanese Ministry of Justice documents,
One of the unsanctioned companies, Fast Telecom General Trading LLC, was listed in commercial credit reports as                                while Basma appeared as a founder, shareholder, manager, authorized
an affiliate of the sanctioned company Unique Stars Mobile Phones.42 Records reviewed indicate that the name of Fast                           signatory, and the President of the Board in Lebanese Ministry of
Telecom was changed from Fast Link Mobile LLC in September 2014 to Fast Telecom, eight weeks after the designation                             Justice documents.67
of Fast Link Mobile SAL in Lebanon.43
                                                                                                                                               Previous investigations by the UN Panel of Experts (UNPOE) in Liberia
Separately, Hussein Fahd Rahal, Jihad Hussein El Annan, and Achraf Assem Safieddine have each, at one time, been                               found that West Oil Investment, along with two other companies tied
listed on Lebanese Ministry of Justice documents alongside Kamel Amhaz.44 45 These three individuals have also been                            to Basma, colluded with Edwin Melvin Snowe, former director of the
associated with a number of other Lebanese companies, often overlapping in corporate affiliations, as shown in the                             state-owned Liberian Petroleum and Refining Company (LPRC), who
chart below. This network includes a company named Special Operations Group, founded by Kamel Amhaz, which                                     also happens to be the former son-in-law of Charles Taylor.68 69 West Oil
renewed a weapons import license through the Lebanese government that was valid through 2016.46 47 48 49 50 According                          was accused of defrauding the UN Mission in Liberia (UNMIL) of $1.77                     The relationships underpinning the Liberian West Oil
to records from the Lebanese Ministry of Justice, Amhaz may no longer hold shares in the company,51 52 but it appeared                                                                                                                                        Scandal
                                                                                                                                               million by overcharging UNMIL.70 In August 2004, the UN, under Security
to be active as of May 2018.53                                                                                                                 Council Resolution 1532, froze Snowe’s assets for his involvement in this
                                                                                                                                               corrupt self-enrichment scheme.71
Achraf Assem Safieddine is a lawyer active in Lebanon who appeared on Lebanese Ministry of Justice records as the legal
representative for the sanctioned company Teleserve Plus.54 Safieddine was also affiliated with two of Kamel Amhaz’s                           The UNPOE investigation also discovered that throughout this corruption scheme, Snowe maintained a personal bank
unsanctioned companies in Lebanon, as well as 17 other companies alongside the aforementioned El Annan and                                     account in Lebanon that received hundreds of thousands of dollars from the Lebanese company Creative Investments
Rahal.55 In addition to these 19 companies, there are 62 additional telecommunications, shipping, and trade companies                          SAL.72 These transfers continued after Snowe’s assets were frozen by the UN in 2004.73 Corporate records published by the
for which Safieddine is a legal representative, shareholder, founder, or director.56 Safieddine’s law offices claim to have a                  Lebanese Ministry of Justice listed four employees for Creative Investments SAL, three of whom are Jamal Abdelhussein
sister company in the US, an angle explored further below.57                                                                                   Basma, Ghassan Basma (his relative), and Achraf Safieddine, who was listed as the company’s founder, shareholder,
                                                                                                                                               member of the board, and legal representative.74 This discovery suggests that not only did Safieddine have ties to the
Safieddine has been associated with two Lebanese law firms, Law Offices of Achraf A. Safieddine and Safieddine,                                company that allegedly originated the fraud and corruption scheme, but he also had a connection to the company that
Khoury and Jezzni Law Office. The first law firm’s website, as of May 2018, listed services including offshore company                         transmitted the corrupt proceeds from Liberia to Lebanon, likely through the international financial system.
incorporation (including in multiple secrecy jurisdictions), real estate acquisition in Lebanon and the US, and advice on
legal defense regulations for the US, Lebanon, Qatar, the Czech Republic, and other jurisdictions.58 Through this firm,
Safieddine has been associated with at least four companies dealing in weapons and security.59 60 Two of the security
companies that the law firm claimed to have worked with were founded, owned, or managed by Safieddine, El Annan,
Rahal, or Kamel Amhaz.61




                                                                                                                                                 Registration documents from the Lebanese Commercial Register show Jamal Basma and Achraf Safieddine in their roles with West Oil Investment
                                                                                                                                                                                       and Creative Investment. Source: Lebanese Commercial Registry


                                                                                                                                               THE US NEXUS
                                                                                                                                               Safieddine maintained significant ties to the United States. The website for his Lebanese law firm, The Law Office of
                                                                                                                                               Achraf A Safieddine, listed Premiere Equities Group as a sister company in the US as recently as May 2018.75 As indicated
                                                                                                                                               on the law firm’s website, Premiere Equities Group in Canoga Park, California (CA), provided real estate investment
                                                                                                                                               services and was located at 7353 Canoga Ave., Canoga Park, CA 91303.76 Safieddine also listed Canoga Park, CA as his
                                                                                                                                               location on what appeared to be his Twitter account.77 There is no company in California going by this exact name, but
                                                                                                                                               business records from the California Secretary of State show that the similarly-named company Premiere Equities and
                                                                                                                                               Investment Group Inc. was registered at the exact same address in 2008 and listed an individual named Bill Jamal as
                                                                                                                                               owner and sole registered director.78 Jamal was listed as the sole registered director for eight additional companies also
     The Lebanese corporate holdings of Safieddine, El Anan, and Rahal show a high degree of convergence, including overlap with Kamel Amhaz
                                                                                                                                               registered at the same address.79 80


50                                                              SANDCASTLES                                                                                                                                   SANDCASTLES                                                                      51
                                                                                           Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 28 of 31 PageID #: 7062
                                                                   Jamal and Safieddine appear to have a personal connection via                         Such activity does not necessarily constitute any wrongdoing, although the trends seen above are listed as risk indicators
                                                                   social media, with Safieddine being one of Jamal’s eleven followers                   associated with money laundering via real estate, according to the Financial Action Task Force’s (FATF) report Money
                                                                   on Twitter.81 They also appeared to maintain a corporate affiliation                  Laundering & Terrorist Financing Through The Real Estate Sector.96 The relevant indicators identified by FATF include
                                                                   via Infinity Commercial L.A. On the professional networking site                      property undervaluation, the use of proxy owners, and frequent revolving sales designed to obfuscate ownership over
                                                                   Bayt.com, Safieddine claimed to work with the California-based                        time.97 98
                                                                   Infinity Commercial L.A.,82 while Bill Jamal was the sole employee
                                                                   of the California-based Infinity Commercial LLC,83 which listed the                   Elsewhere, Safieddine also had overlapping property affiliations with Akram Basma, who was linked to US properties
                                                                   same address as Premiere Equities Group in Canoga Park, California                    and to the Liberian petroleum sector.99 In addition to his involvement in the previously discussed Liberian oil scandal
                                                                   according to the company’s corporate filings as recently as May                       involving Jamal Basma and West Oil, Akram Basma was also blacklisted by the UN in 2001 as an informal advisor to
                                                                   2018.84 85                                                                            former Liberian President Charles Taylor.100 Akram Basma has owned or directed five oil companies: three in the US
                                                                                                                                                         and two in Liberia, one of which was involved in corruption schemes according to the UN.101 102 103 104 105 The other two US
                                                                Safieddine also appeared to maintain significant property holdings                       petroleum companies, which are now inactive,106 previously bought and sold properties in Florida and Colorado, in some
                                                                in California. He was associated with at least two plots as of May 2018                  cases selling these properties back to Akram Basma. He has bought and sold at least 10 properties between himself
                                                                and was previously listed as the owner for an additional two plots.86                    and his petroleum companies, with properties spanning California, Colorado, Florida, and New York.107 One of Akram
                                                                Within records for one of these properties that included an official                     Basma’s properties in Florida was also previously listed as a personal address by Safieddine.108
                                                                deed of sale, Safieddine listed his personal address as 7353 Canoga
                                                                Ave., Canoga Park, CA – the same address as Premier Equities Group,
                                                                Infinity Commercial LLC, and ten other companies administered by                         CONCLUSION
                                                                Bill Jamal.87 On the deeds of sale for the two properties for which
  Premiere Equities Group as featured on the law firm’s website                                                                                          Kamel and Issam Amhaz were originally sanctioned for aiding Hezbollah military operations through the procurement
                                                                Safieddine was listed as an owner as of May 2018, a fifth property
                                                                                                                                                         of sophisticated electronics later used to develop UAVs deployed in Syria and Israel. Though six of the Amhaz brothers’
                                                                address was listed that corresponds to a property (owned by Jamal)
                                                                                                                                                         companies were originally sanctioned, the brothers have played founding, managerial, and ownership roles in six
that sold for $3.1 million in 2007.88 89 Separately, Safieddine was linked to three properties in Massachusetts and Florida.90
                                                                                                                                                         additional unsanctioned companies in Lebanon and Hong Kong. While Issam was associated with one property in
                                                                                                                                                         Dubai, the network of individuals surrounding the Amhaz brothers, comprised of multiple unsanctioned companies
                                                                                                                                                         and their affiliates, was collectively associated with $69.5 million in Dubai real estate. The network of individuals around
                                                                                                                                                         the Amhaz brothers has been tied to corruption and illicit finance schemes in West Africa, private security and weapons
                                                                                                                                                         importation companies in Lebanon, and a significant portfolio of US-based properties. Altogether, there is compelling
                                                                                                                                                         evidence that the wider Amhaz network had the infrastructure to move substantial amounts of money, as well as
                                                                                                                                                         market access to small electronics and arms procurement, while also maintaining a significant property and commercial
                                                                                                                                                         footprint.




                    The property deed for a plot owned by Achraf Safieddine on which he lists a fifth address. Source: Property Shark

When taken together, Safieddine, Jamal, and the businesses using the shared address of 7353 Canoga Ave. were associated
with an additional 25 properties in California.91 These properties appear to be a mix of residential and commercial real
estate, and many were valued between $1-2 million.92 Between 2000 and 2017, according to a commercial real estate
record provider, Safieddine, Jamal, and the associated companies exchanged ownership of the properties amongst
themselves, often transferring them for substantially lower prices as compared to the original purchase prices.93 In one
case, shown below, Jamal appears to have purchased a property for $950,009 in 2010 and then resold this property to
Safieddine for $400,000 in 2011.94 Similarly, Jamal bought a second property for $2,135,021 in 2000, and sold it to Infinity
Commercial LLC (a company affiliated with Jamal, Safieddine, and the 7353 Canoga Ave. address) for $1,475,000 one
year later.95




     Property ownership records show the transfer of property between Safieddine, Jamal, and Infinity for prices significantly lower than the original
                                                        purchase price. Source: Property Shark



52                                                                  SANDCASTLES                                                                                                                                 SANDCASTLES                                                       53
                                                                                                                                         Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 29 of 31 PageID #: 7063

ENDNOTES                                                                                                                                                                                            58
                                                                                                                                                                                                    59
                                                                                                                                                                                                          The Law Office of Achraf A Safieddine. Retrieved from: http://www.safilaw.com/index.php
                                                                                                                                                                                                          The Law Office of Achraf A Safieddine. Retrieved from: http://www.safilaw.com/index.php
1    (2014, July 10) Treasury Sanctions Procurement Agents of Hizballah Front Company Based In Lebanon With Subsidiaries In The UAE And China. United States Department of the                      60    Security and Defense Regulatory. The Law Office of Achraf A Safieddine. Retrieved from: http://www.safilaw.com/index.php/defense-regulatory
     Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/jl2562.aspx
                                                                                                                                                                                                    61 Corporate registrations for both companies accessed through the Lebanese Commercial Register. Documents held by author, available upon request.
2    (2014, July 10) Treasury Sanctions Procurement Agents of Hizballah Front Company Based In Lebanon With Subsidiaries In The UAE And China. United States Department of the
     Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/jl2562.aspx                                                                                               62    Achraf Safieddine. Bayt Profile. Retrieved from: https://people.bayt.com/achraf-safieddine-22192180/
3    (2014, July 10) Treasury Sanctions Procurement Agents of Hizballah Front Company Based In Lebanon With Subsidiaries In The UAE And China. United States Department of the                      63    (2014, February 17) Liberia: West Oil, Total Bring in Fuel Oil. AllAfrica. Retrieved from: http://allafrica.com/stories/201402171652.html
     Treasury. Retrieved from: https://www.treasury.gov/press-center/press-releases/Pages/jl2562.aspx
                                                                                                                                                                                                    64    Achraf Safieddine. Bayt Profile. Retrieved from: https://people.bayt.com/achraf-safieddine-22192180/
4    UAE Property and Residency Dataset.
                                                                                                                                                                                                    65    (2001, June 4) Security Council Committee List on Liberia. Global Policy Forum. Retrieved from: https://www.globalpolicy.org/component/content/article/202/42349.html
5    UAE Property and Residency Dataset.
                                                                                                                                                                                                    66     West Oil Investment Description. Liberia Chamber of Commerce. Retrieved from: www.lcclr.org/members.php?&916586c8ac87cf1a18ea5d004facb87e=Nzc%3D – Since the
6    PropertyShark. Documents held by author, available upon request.                                                                                                                                    investigation, this specific page has gone dead. C4ADS maintains a file of the website as it appeared in April 2018, prior to going inactive. Available upon request.
7    (2014, December 11) “‫ املدى‬.)‫السفير‬-‫ “اتصاالت بني هاتف حمادة والشبكات املتّهمة (حكمت عبيد‬:‫احملكمة اخلاصة‬. Retrieved from: https://www.almada.org/‫حمادة‬-‫هاتف‬-‫بني‬-‫اتصاالت‬-‫اخلاصة‬-‫احملكمة‬/‫الصحف‬   67    West Oil Investments CO SAL OFF SHORE. Lebanese Commercial Register Filing, document held by author available upon request. Retrieved from: http://cr.justice.gov.lb/
8    (2007, June 7) Letter dated 7 June 2007 from the Chairman of the Security Council Committee established pursuant to resolution 1521 (2003) concerning Liberia addressed to the                 68     (2007, June 7) Letter dated 7 June 2007 from the Chairman of the Security Council Committee established pursuant to resolution 1521 (2003) concerning Liberia addressed to
     President of the Security Council. United Nations Security Council. Retrieved from: http://www.poa-iss.org/CASAUpload/ELibrary/S-2007-340-Ex-Liberia-E.pdf                                          the President of the Security Council. United Nations Security Council. Retrieved from: http://www.poa-iss.org/CASAUpload/ELibrary/S-2007-340-Ex-Liberia-E.pdf
9    Company registrations accessed through the Lebanese Commercial Register. Documents held by author, available upon request.                                                                     69    (2006, January 3) UN enforces travel ban on newly elected lawmakers. IRIN News. Retrieved from: http://www.irinnews.org/news/2006/01/03/un-enforces-travel-ban-newly-
                                                                                                                                                                                                         elected-lawmakers
10    PropertyShark. Documents held by author, available upon request.
                                                                                                                                                                                                    70    (2007, June 7) Letter dated 7 June 2007 from the Chairman of the Security Council Committee established pursuant to resolution 1521 (2003) concerning Liberia addressed to
11    (2010, December 9) Treasury Targets Hizballah Financial Network. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-                            the President of the Security Council. United Nations Security Council. Retrieved from: http://www.poa-iss.org/CASAUpload/ELibrary/S-2007-340-Ex-Liberia-E.pdf
     releases/Pages/tg997.aspx
                                                                                                                                                                                                    71    2006, December 15) Letter dated 13 December 2006 from the Chairman of the Security Council Committee established pursuand to resolution 1521 (2003) concerning Liberia
12    (2015, June 10) Treasury Sanctions Hizballah Front Companies and Facilitators in Lebanon And Iraq. United States Department of the Treasury. Retrieved from: https://www.                          addressed to the President of the Security Council. United Nations Security Council. Retrieved from: http://www.securitycouncilreport.org/atf/cf/%7B65BFCF9B-6D27-4E9C-
     treasury.gov/press-center/press-releases/Pages/jl0069.aspx                                                                                                                                          8CD3-CF6E4FF96FF9%7D/Liberia%20S2006976.pdf
13    (2010, December 9) Treasury Targets Hizballah Financial Network. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/press-center/press-                       72    (2007, June 7) Letter dated 7 June 2007 from the Chairman of the Security Council Committee established pursuant to resolution 1521 (2003) concerning Liberia addressed to
     releases/Pages/tg997.aspx                                                                                                                                                                           the President of the Security Council. United Nations Security Council. Retrieved from: http://www.poa-iss.org/CASAUpload/ELibrary/S-2007-340-Ex-Liberia-E.pdf
14    (2015, June 10) Treasury Sanctions Hizballah Front Companies and Facilitators in Lebanon And Iraq. United States Department of the Treasury. Retrieved from: https://www.                     73    (2007, June 7) Letter dated 7 June 2007 from the Chairman of the Security Council Committee established pursuant to resolution 1521 (2003) concerning Liberia addressed to
     treasury.gov/press-center/press-releases/Pages/jl0069.aspx                                                                                                                                          the President of the Security Council. United Nations Security Council. Retrieved from: http://www.poa-iss.org/CASAUpload/ELibrary/S-2007-340-Ex-Liberia-E.pdf
15    UAE Property and Residency Dataset.                                                                                                                                                           74    Creative Investments SAL. Lebanese Commercial Register Filing, document held by author available upon request. Retrieved from: http://cr.justice.gov.lb/
16    Unique Stars Mobile Phones LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.                                                                      75    About Us. The Law Office of Achraf A Safieddine. Retrieved from: http://www.safilaw.com/index.php/about-us
17    Fast Link SAL. Lebanese Commercial Register Filing, document held by author available upon request.                                                                                           76    About Us. The Law Office of Achraf A Safieddine. Retrieved from: http://www.safilaw.com/index.php/about-us
18    UAE Property and Residency Dataset.                                                                                                                                                           77    Safieddine, A. Twitter Profile. Retrieved from; https://twitter.com/safilaw?lang=en
19    Mr. Mohammed Jawdat Ayesh Mustafa Albarguthi and Mr. Ali Mohd Salem Abu Adas. Beacon Construction. Retrieved from: http://www.becon.ae/project/detail/mr-mohammed-                            78    Premiere Equities and Investment Group, Inc. Registration. California Business Registry Filing, document held by author available upon request.
     jawdat-ayesh-mustafa-albarguthi-and-mr-ali-mohd-salem-abu-adas-207899769
                                                                                                                                                                                                    79    Company filings for all eight companies accessed through the California Business Registry, documents held by author available upon request.
20    Untitled Plot JVC10BMRH009. Propsearch. Retrieved from: https://www.propsearch.ae/dubai/buildings/untitled-plot-jvc10bmrh009
                                                                                                                                                                                                    80    7353 Canoga Ave., CA. Google Maps. Retrieved from: https://www.google.com.co/maps/place/7353+Canoga+Ave,+Canoga+Park,+CA+91303,+USA/@34.2044034,-118.5974381,3a,61.
21    Mr. Mohammed Jawdat Ayesh Mustafa Albarguthi and Mr. Ali Mohd Salem Abu Adas. Becon Construction. Retrieved from: http://www.becon.ae/project/detail/mr-mohammed-                                  4y,270.13h,91.97t/data=!3m6!1e1!3m4!1sGw7oxom2Gf_QS6VOuN8Slg!2e0!7i13312!8i6656!4m5!3m4!1s0x80c29c6b502e890b:0x20fc3923e5e87ce8!8m2!3d34.2043957!4d-118.5978165
     jawdat-ayesh-mustafa-albarguthi-and-mr-ali-mohd-salem-abu-adas-207899769
                                                                                                                                                                                                    81 Jamal, B. Twitter Profile. Retrieved from: https://twitter.com/Premiere34Bill/followers?lang=en
22 Credit reports for all five companies accessed through Cedar Rose corporate aggregator, documents held by author available upon request.
                                                                                                                                                                                                    82    Achraf Safieddine. Bayt Profile. Retrieved from: https://people.bayt.com/achraf-safieddine-22192180/
23 Credit reports for all five companies accessed through Cedar Rose corporate aggregator, documents held by author available upon request.
                                                                                                                                                                                                    83    Infinity Commercial, LLC. California Business Registry Filing, document held by author available upon request.
24 Unique Stars International Limited. Hong Kong Business Registry Filing, document held by author available upon request.
                                                                                                                                                                                                    84    Achraf Safieddine. Bayt Profile. Retrieved from: https://people.bayt.com/achraf-safieddine-22192180/
25 Liban Stars SAL. Lebanese Commercial Register Filing, document held by author available upon request.
                                                                                                                                                                                                    85    Infinity Commercial, LLC. California Business Registry Filing, document held by author available upon request.
26    Special Operations Group. Cedar Rose Company Credit Report Filing, document held by author available upon request.
                                                                                                                                                                                                    86    Achraf Safieddine. Search by Owner. Property Shark, documents held by author available upon request.
27    Though Amhaz Original maintains an active social media presence and is reported on in public media, it does not appear to be officially registered in Lebanon. Lebanon
     Commercial Registry.                                                                                                                                                                           87    Achraf Safieddine. Search by Owner. Property Shark, documents held by author available upon request.
28 KAF Investment SAL. Lebanese Commercial Register Filing, document held by author available upon request.                                                                                         88    25210 Prado De Rosado, Calabasas, CA 91302. Zillow. Retrieved from: https://www.zillow.com/homedetails/25210-Prado-De-Rosado-Calabasas-CA-91302/79799999_zpid/
29 Arctic North Company for General Trading SAL. Lebanese Commercial Register Filing, document held by author available upon request.                                                               89    Bill Jamal. Search by Owner. Property Shark, documents held by author available upon request.
30    Unique Stars International Limited. Hong Kong Business Registry Filing, document held by author available upon request.                                                                       90    Commercial consumer background report, document held by author.
31    (2014, July 10) Counter Terrorism Designations. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/resource-center/sanctions/OFAC-                            91 Property deeds for all 25 properties accessed through Property Shark, documents held by author available upon request.
     Enforcement/Pages/20140710.aspx
                                                                                                                                                                                                    92 Property deeds for all 25 properties accessed through Property Shark, documents held by author available upon request.
32    (2014, July 10) Counter Terrorism Designations. United States Department of the Treasury. Retrieved from: https://www.treasury.gov/resource-center/sanctions/OFAC-
     Enforcement/Pages/20140710.aspx                                                                                                                                                                93 Achraf Safieddine. Search by Owner. Property Shark, documents held by author available upon request.

33    Unique Stars International Limited. Hong Kong Business Registry Filing, document held by author available upon request.                                                                       94    Property Deed analysis for properties associated with Achraf Assem Safieddine and Bill Jamal. Property Shark, documents held by author available upon request.

34    KAF Investment SAL. Lebanese Commercial Register Filing, document held by author available upon request.                                                                                      95    Property Deed analysis for properties associated with Achraf Assem Safieddine and Bill Jamal. Property Shark, documents held by author available upon request.

35    KAF Investment SAL. Lebanese Commercial Register Filing, document held by author available upon request.                                                                                      96    (2007, June 29) Money Laundering & Terrorist Financing Through Real Estate. The Financial Action Task Force (FATF). Retrieved from: http://www.fatf-gafi.org/media/fatf/
                                                                                                                                                                                                         documents/reports/ML%20and%20TF%20through%20the%20Real%20Estate%20Sector.pdf
36    Stars Group SAL Holding. Lebanese Commercial Register Filing, document held by author available upon request.
                                                                                                                                                                                                    97    (2007, June 29) Money Laundering & Terrorist Financing Through Real Estate. The Financial Action Task Force (FATF). Retrieved from: http://www.fatf-gafi.org/media/fatf/
37    Unique Stars Mobile Phones LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.                                                                           documents/reports/ML%20and%20TF%20through%20the%20Real%20Estate%20Sector.pdf
38 Fast Link SAL. Lebanese Commercial Register Filing, document held by author available upon request.                                                                                              98    Taimour, A. (2016, February 17) Money Laundering Schemes In Real Estate. Corporate Compliance Insights. Retrieved from: http://www.corporatecomplianceinsights.com/
                                                                                                                                                                                                         money-laundering-schemes-in-real-estate/
39    Unique Stars Mobile Phones LLC. Cedar Rose Company Credit Report Filing, document held by author available upon request.
                                                                                                                                                                                                    99    Property Shark, documents held by author available upon request.
40 Fast Telecom Electronics Trading LLC, Arkan Express International Telecom LLC, Sell Site Telecom LLC, and Digimob Phone LLC. Cedar Rose Company Credit Filings, documents
   held by author available upon request.                                                                                                                                                           100    (2001, June 4) Security Council Committee List on Liberia. Global Policy Forum. Retrieved from: https://www.globalpolicy.org/component/content/article/202/42349.html
41    Fast Telecom Electronics Trading LLC, Arkan Express International Telecom LLC, Sell Site Telecom LLC, and Digimob Phone LLC. Cedar Rose Company Credit Filings, documents                     101 Akram Basma. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/akram-basma-42229760/
     held by author available upon request.
                                                                                                                                                                                                    102 Liberia: Kimmy Weeks Threatens Legal Action. NEPAD. Retrieved from: http://nepadwatercoe.org/liberia-kimmie-weeks-threatens-legal-action/
42    Fast Telecom General Trading. Cedar Rose Company Credit Report Filing, document held by author available upon request.
                                                                                                                                                                                                    103 (2007, June 7) Letter dated 7 June 2007 from the Chairman of the Security Council Committee established pursuant to resolution 1521 (2003) concerning Liberia addressed to
43    Fast Telecom General Trading. Cedar Rose Company Credit Report Filing, document held by author available upon request.                                                                           the President of the Security Council. United Nations Security Council. Retrieved from: http://www.poa-iss.org/CASAUpload/ELibrary/S-2007-340-Ex-Liberia-E.pdf
44 Special Operations Group SAL. Lebanese Commercial Register Filing, document held by author available upon request..                                                                              104    Akram Basma. LinkedIn Profile. Retrieved from: https://www.linkedin.com/in/akram-basma-42229760/
45    Liban Stars SARL. Lebanese Commercial Register Filing, document held by author available upon request.                                                                                        105 (2007, June 7) Letter dated 7 June 2007 from the Chairman of the Security Council Committee established pursuant to resolution 1521 (2003) concerning Liberia addressed to
                                                                                                                                                                                                       the President of the Security Council. United Nations Security Council. Retrieved from: http://www.poa-iss.org/CASAUpload/ELibrary/S-2007-340-Ex-Liberia-E.pdf
46    This does not represent the full extent of the Amhaz brothers’ corporate footprint – only companies connected to Safieddine, El Anan, and Rahal were included.
                                                                                                                                                                                                    106    Commercial consumer background report, document held by author.
47 Corporate registrations for both companies accessed through Lebanese Commercial Register. Documents held by author, available upon request.
                                                                                                                                                                                                    107    Property Deed analysis for properties associated with Akram Basma. Property Shark, documents held by author available upon request.
48 (2014, November 13) SOG to Reinforce Lebanon and the Czech Republic Relation. SDArabia. Retrieved from: http://english.sdarabia.com/?p=872
                                                                                                                                                                                                    108    Commercial consumer background report, document held by author.
49    The Threat of Individual Armament. Metropolitan Security. Retrieved from: http://metropolitansecurity.com.lb/new/media-center/news/the-threat-of-individual-armament
50    Special Operations Group. Cedar Rose Company Credit Report Filing, document held by author available upon request.
51    Special Operations Group SAL. Lebanese Commercial Register Filing, document held by author available upon request.
52    As of May 2018, Amhaz was not listed as a shareholder of the company but he maintained the role of founder. Lebanese Ministry of Justice records appear to continue to list
     founder roles, even if the individual may no longer maintain an active position in the company.
53    Special Operations Group SAL. Lebanese Commercial Register Filing, document held by author available upon request.
54    Teleserve Plus. Lebanese Commercial Register Filing, document held by author available upon request.
55    Corporate registrations for all 19 companies accessed through the Lebanese Commercial Register. Documents held by author, available upon request.
56 Corporate registrations for all 62 companies accessed through the Lebanese Commercial Register. Documents held by author, available upon request.
57    Business Law. The Law Office of Achraf A Safieddine. Retrieved from: http://www.safilaw.com/index.php/area-of-pratice




54                                                                                                     SANDCASTLES                                                                                                                                                                       SANDCASTLES                                                                               55
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 30 of 31 PageID #: 7064


                                                                                                           CONCLUSION
                                                Our case studies are intended to highlight the systemic vulnerabilities in Dubai’s real estate sector and the various
                                                methods through which illicit criminal actors exploit such markets to expand their commercial operations—all while
                                                evading sanctions prohibitions designed to block their access to the international financial system. Collectively, these
                                                case studies demonstrate how the perils of lax regulation and enforcement go well beyond economic impact alone,
                                                particularly in sectors as vulnerable to money laundering as real estate. Ultimately, the transformation of Dubai’s
                                                property market into a haven for illicit capital has far-reaching implications for global stability and security, enabling
                                                and facilitating global purveyors of corruption, crime, extremism, and terror.

                                                This report focused exclusively on US-sanctioned individuals who have held UAE property in their own names. However,
                                                this is an extremely narrow subset of illicit actors, and ostensibly among the highest risk, so these case studies very likely
                                                represent only a fraction of the potential illicit activity with ties to the UAE’s property market. The examples presented
                                                in this report are only a small sample of a much larger, more diffuse set of criminal and illicit actors manipulating real
                                                estate assets across several problematic jurisdictions, including the UK, Australia, Qatar, and the US. The same indicators
                                                and typologies we identify in Dubai are likely also applicable across high-risk property markets around the world. For
                                                example, the Amhaz brothers and their key unsanctioned associates not only established and served on 132 companies
                                                in the UAE and Lebanon, but also maintained property holdings in the UAE worth $69.6 million and substantial property
                                                holdings across multiple jurisdictions in the US.

                                                The costs of encouraging unrestricted and unmonitored capital inflows by de-prioritizing transparency and accountability
                                                have not truly been captured. These costs extend far beyond elite enrichment, to also include direct facilitation for some
                                                of the world’s most destabilizing actions.

                                                        •    Criminals benefit from a broad regulatory loophole whereby most jurisdictions do not subject their real
                                                             estate agents and title insurance companies to anti-money laundering reporting or regulation requirements,
                                                             safeguards that are now considered standard in the financial services and banking sectors.1 2 Governments,
                                                             particularly in vulnerable real estate markets, must develop better processes to identify high-risk clients and
                                                             submit them to enhanced due diligence. For example, one such manifestation could be the adaptation of
                                                             “Know Your Customer” checks that are mandatory within the banking sector.
                                                        •    Illicit actors hide their true ownership of property through various methods, including the use of shell companies,
                                                             corporate nominees, and family associates. Demanding and maintaining additional beneficial ownership
                                                             information regarding the identity of the true purchaser at the time of sale would significantly assist regulatory
                                                             and enforcement efforts within the real estate sector. Pairing ownership information with enhanced legislative
                                                             tools, such as the UK’s new Unexplained Wealth Orders, could amplify various governments’ ability to locate,
                                                             track, and ultimately disrupt the investment of illicit capital in real estate markets globally.
                                                        •    Individuals seeking to manipulate real estate for unlawful purposes benefit from sporadic enforcement. Although
                                                             the US Department of the Treasury’s Financial Crimes Enforcement Center (FinCEN) has issued anti-money
                                                             laundering guidance and reporting requirements for the real estate sector, these requirements have been
                                                             consistently waived for the last 15 years and the actual application of any standardized checks is not mandatory.3
                                                             Geographic Targeting Orders (GTO’s) represent the first systematic effort to collect such information in the US,
                                                             and in more than 30% of the real estate transactions identified under GTO’s, the purchaser or beneficial owner
                                                             had previously been the subject of a Suspicious Activity Report (SAR).4

                                                Ultimately, a poorly regulated real estate sector goes far beyond just allowing illicit investment; it also directly facilitates
                                                the highest tier of global threats – from terrorism and organized crime to corruption and conflict financing. Disrupting
                                                these threats will require substantial improvements in the policing and monitoring of the international financial system,
                                                particularly through the closing of information gaps in luxury real estate markets around the world.




                                                1   Taimour, A. (2016, February 17) Money Laundering Schemes In Real Estate. Corporate Compliance Insights. Retrieved from: http://www.corporatecomplianceinsights.com/money-
                                                    laundering-schemes-in-real-estate/
                                                2   Citation 2: Davidson, J and Weldy, T. (2015, October 3) Dirty Deeds: Is American Real Estate Laundering Corrupt and Criminal Cash? The Hudson Institute. Retrieved from: https://
                                                    www.hudson.org/research/11759-dirty-deeds-is-american-real-estate-laundering-corrupt-and-criminal-cash
                                                3   Davidson, J and Weldy, T. (2015, October 3) Dirty Deeds: Is American Real Estate Laundering Corrupt and Criminal Cash? The Hudson Institute. Retrieved from: https://www.
                                                    hudson.org/research/11759-dirty-deeds-is-american-real-estate-laundering-corrupt-and-criminal-cash
                                                4   (2017, August 22) Advisory to Financial Institutions and Real Estate Firms and Professionals. Financial Crimes Enforcement Network, United States Department of the Treasury.
                                                    Retrieved from: https://www.fincen.gov/sites/default/files/advisory/2017-08-22/Risk%20in%20Real%20Estate%20Advisory_FINAL%20508%20Tuesday%20%28002%29.pdf




                                                                                                                                SANDCASTLES                                                                                      57
Case 1:19-cv-00007-CBA-VMS Document 70-2 Filed 03/04/19 Page 31 of 31 PageID #: 7065




                        SANDCASTLES
